           Case 18-33830-thf                      Doc 11             Filed 01/04/19                Entered 01/04/19 13:35:47              Page 1 of 60


                                                                                                         --?eq#$th?f,slPmr
    Debtor     1
                          David Priest
                          FidMm                    t*ddteth€                  tdN@
    Debtor 2
    (Spou*, if filing) Fid   t{eme                 ffib    Nm6                Lad Name
                                                                                                            ?$l9JtH-5 llt lr tB
    United States Bankruptcy Court for the:    Westem District of Kentucky

    casenumber 1g-33930
    (lf   kn(M)                                                                                                                           fl   Cnect if this is an
                                                                                                                                               amended filing



  Official Form 107
  Statement of Financial Affairs for lndividuals Filing for                                                            Bankruptcy                                o4ti6
  Be as complete and accurate as possible. !f two married people arc filing togefirer, both are equally responsible for supplying correct
  information. lf more spaca is needed, attach a separate sheet to Oris form. On the top of any addi6onal pagas, write your name and case
  number (if known). Answer every question.


                      Give Details About your           taritat status and wrrere you Lived Before
  @
    L     lrUhat is   your current marital status?

           E   uanieo
           M   Not married


   2. Dudng the last             3 yearc, have you lived anywhere other than where you live          now?
          E! tto
          E    Yes. List all of the places you lived in the last 3 years. Do not include where you live now

                   Debtor   l:                                         Dates Debtor      f   Debtor 2:                                          Dates Debtor 2
                                                                       lived there                                                              lived there

                                                                                             E    Same as Debtor   1                           fI   Same as Debtor    1




                                                                       From                                                                         From
                   Number            Street                                                       Number Slreel
                                                                       To                                                                           To




                   City                         State     ZIP Code                                City                 State ZIP Code

                                                                                             E    Sameas Debtor    1                           E    Same as Debtolt


                                                                       From                                                                         From
                   Number            Street                                                       Number Streel
                                                                       To                                                                           To




                   City                         State     ZIP Code                                                     State   ZIP Code


   3.     Umhin the last I years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community propefty
          states and funrton'es include Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          ENo
          d    Yr..   Make sure you fill out Schedule H: Your Codebtors(Official Form        1   06H).




                    Explain the sources of you' lncome
 @
fficial   Form 107                                  Statement of Financial Afiairs for lndMduats Filing for Bankruptcy                                page   I
      Case 18-33830-thf                        Doc 11           Filed 01/04/19                  Entered 01/04/19 13:35:47                        Page 2 of 60

Debtorl         David Priest                                                                                                       1   8-33830
                                                                                                            case number lrmm)
                                        Nae           bst Nne




 4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from alljobs and all businesses, including part-time activities.
      lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      MNo
      O Yes.     Fill in the details.

                                                           Debtor     I                                               Debtor 2

                                                           Sources of income               Gross   income             Sourcts of   in6me         Grcs income
                                                           check all that apply.           (before deductions   and   check all that appty-      (before deducttons and
                                                                                           exclusions)                                           exclusions)

            From January 1 of current year until           E w'g"t,         commissions,                          g E     wrOo, --missions,
            the date you filed for bankruptcy:                  bonuses' tips              $                              bonuses,     tips      $-
                                                           -
                                                           LI   Operating a business                                  B   Operatlng a business


            For last calendar     year:  E w'gt"' commissions,                                                    ,., E   w"9"",  m.mmissions.
                                           bonuses, tiPs     $                                                    U       bonuses,     tips      $
            (January1toDecember31,r017 I E Operatinga business                                                        E   Operaringa busine$
                               YYYY



            For the calendar year before     that:         E w'g"", 6^rnmissions,                                     E   Wages, mmmis.sions,
                                                                bonuses, tips
                                                                                                                 0        bonuses,     tiPs
                                                                                           $                                                     $
            (January 1 to December       31,2-qlq-)        U orr.rirn o*""*                                           -
                                                                                                                      U   Operating a business
                                              YYYY                           "


 5.   Did you receive any other income during this year or the two previous calendar years?
      lnclude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. lf you are liling a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      ENo
      EI   Yes. Fill in the details.

                                                           Debtor   1                                                  Debtor2

                                                           Sources of       inome          Gross income from           Sources of   incm         Gross income frcm
                                                           Describe       below.           each source                 Describe   below.         each source
                                                                                           (before deductions   and                              (before deductions and
                                                                                           exclusions)                                           exclusions)



             From Januaryl of currentyearuntil
                                                         l:M[-                         S-----J3-'+Z8
             the date you filed for bankruptcy:                                        $

                                                                                       $



             For last calendar year:
                                                          Disability                   $                18,960

             (January 1 to December       31?917-)
                                              YYYY




             For the catendar year before        that: Disability                      $-------l!'491
             (Januayl to December         31,2q6     )                                 $
                                              YYYY
                                                                                       $




                                                 Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                          page 2
fficial    Form 107
     Case 18-33830-thf                          Doc 11               Filed 01/04/19        Entered 01/04/19 13:35:47                    Page 3 of 60

Debtor   I      David Priest                                                                          case number 1rm*)   18-33830
                 Fd trme                               Last   Nile




                 List Gertaln payments you tade Before you Fited for Bankruptcy
@

  6. Are either Debtor I's or Debtor 2's debts primarily consumer debts?

     E       No. NeitherDebtorinorllebtor2hasprimarilyconsumerdebts.ConsumerdeblsaredefinedinllU.S.C.g10I(8)as
                 "incurred by an individual primarily for a personal, family, or household purpose.'
                 During the 90 days before you filed for bankruptry, did you pay any creditor a total of $6,425* or more?

                 E No. Go to line 7.
                 E yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments        and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.
                 . Subject to adjustment on 4/01i1 9 and
                                                         every 3 years afier that for cases filed on or after the date of adjustment.

     U       yur. Debtor     1   or [rebtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptry, did you pay any creditor a total of 9600 or more?

                 M   No. Go to tine 7.

                 D   yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payrnents to an attomey for this bankruptcy case.


                                                                         Dates   of   Total amount   paid      Amount you still   owe   Was this pa)'ment for...
                                                                         palment



                      Credito/s Name
                                                                                                                                        D Mortgrg"
                                                                                                                                        B c.t
                      Numbq         Street                                                                                              E Credit card
                                                                                                                                        E Loan repayment
                                                                                                                                        E Suppliers or vendors
                      Crty                    Slate           ZIP Code                                                                  E om".


                                                                                                                                        E Mortgrg"
                      Creditor's Name
                                                                                                                                        B c"t
                      Numbd         Saeel                                                                                               E Credit card
                                                                                                                                        D Loan repayrnent
                                                                                                                                        E Suppliers or vendors
                      City                    State           ZIP Code
                                                                                                                                        E o*,".


                                                                                      $-                     $-                         E   Mortsrs"

                                                                                                                                        O crt
                                                                                                                                        E   Credit card

                                                                                                                                        E   Loan repayrnent

                                                                                                                                        E   Suppliers or vendors

                                              State           ZIP Code
                                                                                                                                        E   om"t




Official Form 107                                Statement of Financial Affairs for lndividuals Filing for Bankruptcy                               page 3
     Case 18-33830-thf                    Doc 11               Filed 01/04/19        Entered 01/04/19 13:35:47                              Page 4 of 60

 Debtor   1          David Priest
                                                                                                 Case number               18-33830
                      Fd   Name                    Lad   Nee




  7. Within I   year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insrders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an ofricer, director, person in control, or owner of 2oo/o or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 'l 1 U.S.C. $ 101. lnclude payments for domestic support obligations,
      such as child support and alimony.

      MNo
      I    Yes. List all payments to an insider.
                                                                    Dates of    Total   amount        Amount you   still   Reason forthis payment
                                                                    palment      paid                 owe


                                                                               $_

              Number        Skeet




              aty                                  ZIP Code




              lnsider's Name


              Number        Streel




              City                        State    ZIP Code


     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any prope(y on account of a debt that benefited
     an insider?
     lnclude paynents on debts guaranteed or cosigned by an insider.

     Mruo
     E     yes. List all paynents that benefited an insider.

                                                                   Dat6 of       Total amount     Amount you       still   Reason for this palment
                                                                   palment       paid              owe                     lnclude creditods name


                                                                                                  b




              City




              lnside/s Name



              Number St@t




              City




fficial   Form 107                           Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                    page 4
        Case 18-33830-thf                    Doc 11            Filed 01/04/19               Entered 01/04/19 13:35:47                       Page 5 of 60

 Debtor   1
                     David Priest                                                                                            18-33830
                                                                                                        Case number




                ldentifil Legal Actions, Repossessions, and Foreclosures
        Within I year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
        List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity ac{ions, support or custody modifications,
        and contract disputes.

        Mruo
        E     Yes. Fill in the details.

                                                              Nature of the case                   Court or agency                              Status ot the case


               Case title                                                                                                                       E   Penoing

                                                                                                                                                E   onappeal
                                                                                                  Number Steet                                  B   Concluded

               Case number




               Cas    title                                                                       Court Name                                    E   e.noing

                                                                                                                                                E   onappeat

                                                                                                                                                E'Concluded
               Case number
                                                                                                                         State   ZIP Code


  10.   Within   I   year before you filed for bankruptcy, was any of your property repossessed, forectosed, gamished, attached, seized, or levied?
        Check all that apply and fill in the details below.

        M No. Go to tine i1.
        E Y.s. Fill in the information    below.

                                                                       Ilescribe the prop€rty                                                Value of the properttr




                     Number   Street                                   Explain what happened

                                                                       E    Propertywas repossessed.
                                                                       E    Property was foreclosed.
                                                                       fl   Property was garnished.
                                                                       E    Property was attrached, seized, or levied.

                                                                       Describe the property                                                  Value of the properg




                                                                       Explain what happened

                                                                       E    Propertywasrepossessed.
                                                                       E    Property was foreclosed.
                                                                       0    Property was garnished.
                                                                       E    Property was attached, seized, or levied.



fficial   Form107                                  Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                page 5
       Case 18-33830-thf                           Doc 11           Filed 01/04/19               Entered 01/04/19 13:35:47                        Page 6 of 60

 Debtor     I           David Priest
                                                                                                              case number   rrm*) 1g-33930
                         Fd   Name                          Ld   Name




        Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts
  "'                                                                                                                                     from your
        accounts or refuse to make a payrnent because you owed a debt?
        MNo
        B        Yes. Fill in the detaits.

                                                                    Describe the action the creditor   took                        Date action         Amount
                                                                                                                                   was taken



                 Number St@t




                 City                                              Last 4 digits of account number: XXXX-


  12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit ot
        creditors, a court-appointed receiver, a custodian, or another official?
        Mruo
        E       Y"=


Etr                     Li.t c"rtri. cift" rrrd co..tributiorr.

  I3.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        El      ru"
        E       Yes. Fill in the details for each gift.


                  Gifts with a total varue of more than   g600     Describe the gifts                                              Dateslbu     gave     Value
                  per pe6on                                                                                                        the   gits



                Pereon to   Whm You Gare the




                City


                Pereon's relationship to   you _

                Gifts with a total value of more than   9600       Describe the gifts                                             Dates you     gave    Value
                per Pe.son                                                                                                        the gifts



                PeEon to Whom You Gave the Gifl




                City


             Person's relationship to you



Official Form 107                                    Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                       page 6
        Case 18-33830-thf                               Doc 11           Filed 01/04/19              Entered 01/04/19 13:35:47                             Page 7 of 60

 Debttr     1          David Priest
                                                                                                                  Case number             18-33830
                                          Uide Na@             td Nile




  r4.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total yalue of more than
                                                                                                                             $600 to any charity?
        M lto
        E Yes. Fill in the details          for each gifi or contribution.

                 Gifrs or contrlbutions to charities                 Descdbe what llou conbibuted                                           Date you            Value
                 that total more than $61t0                                                                                                 contributed




             Chari!y's Name




             Crty                         ZIP Code




                        a,.,              Losses
@                              ""*in
  15.   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lase anlilhing because of the6 fire, other
        disaster, or gambling?

        MNo
        I    Y.=. Fill in the details.

                Describe the property you lost and                   Describe any insurance covenage for the loss                          Date ofyour          Value of property
                how the loss occurred                                                                                                      loss                 lost
                                                                     lnclude the amount that insurance has paid. List pending insurance
                                                                     c-laims on line 33 of Schedule NB: Property.



                                                                                                                                                                $




                       List Gertain Payrments or Transf,ers
  16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
        you consuhed about seeking bankruptcy or preparing a bankruptcy pstition?
        lnclude any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

        Mruo
        E    Yes. Fill in the details.

                                                                    Descdption and value ot any proFrty transferred                        Date payrnent   or   Amount of palment
                                                                                                                                           transfer was
                               Was Paid                                                                                                    made


                Numbs       Street




                City




                         Who Made the Payment, if Not   Yd


fficial     Form 107                                     Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                           pageT
        Case 18-33830-thf                              Doc 11        Filed 01/04/19               Entered 01/04/19 13:35:47                           Page 8 of 60

 Debror     I           David Priest
                                                                                                               case number 1rnw1   1   8-33830



                                                                     Oescription and value of any pnoperty transferred                  Date payment  or  Arnount of
                                                                                                                                        transfer was made palment

                  PeMn Who




                 Cily                          State    ZIP Ccde




                          or   rebsite addE$


                 Pelffi    Who Made the Paymst, if l.lot you


  17'   Wthin   1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer
                                                                                                                     any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any paynent or transfer lhat you listed on line 16.

        Muo
        E Yes, Fill in the details.
                                                                    Description and value of any property transferred                  Date payment   or   Anount ofpayrnent
                                                                                                                                       transfer was
                                                                                                                                       made
                 Pe6m Who Was




                 cityffi
  18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any propefi to anyone, other than property
        transferred in the ordinary course of your business or financial affairs?
        lnclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have already listed on this statement.
        MNo
        D   Yes. Fill in the details.

                                                                    Descrlption and value ot   property      Describe any propeJty or paynents   rEc€i\red    Date transfer
                                                                    tEnsfered                                or debts paid in exchange                        was made
                Pffioo Who


                Number Sfeel




                City                           State   ZIP Code


                Person's relationship to you



                PeEm who Rreived TEnsfer




                City

                Person's relationship to you

Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 8
         Case 18-33830-thf                            Doc 11                Filed 01/04/19               Entered 01/04/19 13:35:47                       Page 9 of 60

 Debror    1           David Priest
                        Fid   Name
                                                                                                                    case number 1*rcm)   18-33830
                                                                 Lad Name




   19.   Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
         are a beneficiary? flhese are often called asset-prolection devices.)

         El No
         0 Ye".        Fill in the details.

                                                                        Description and value of the property   transfered                                       Date transfer
                                                                                                                                                                 was made


               Name of trust




@t.,                          Gertain Financial Accounts, trstruments, safe Deposit Bores, and Storage Units
  20.    Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefi!
         closed, sold, moved, or transferred?
         lnelude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
         E!    ruo
         E     Yes. Fill in the details.

                                                                        Last 4 digits of account   number   Tlpe of account    or        Date ac@unt   was   Last balane before
                                                                                                                instrument               clo*d, sold, moved, closing or tEnsfer
                                                                                                                                         ortEnstered

                NaEe ot Financial Instituiion
                                                                        )oofi-_                             E     cn*xing
                Number Strcet                                                                               O s"ring"
                                                                                                            B     Money market

                                                                                                            E     Brok"og.
                City
                                                                                                            E     otn"t


                l|aBe of Finarcial lnstiAdion
                                                                        nfix-                               E checking
                                                                                                            E s"rirg.
                Number Slrcet                                                                               O Money martet
                                                                                                            O Brokenge
                                                                                                            E om"t
                City                          State   zlP Code

 21. Do you now have,       or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
         securities, cash, or other valuables?
         Eil   n"
         E     Yes. Fill in the details.
                                                                       Who else had access to      it?                    Describe the contents                        Do you   still
                                                                                                                                                                       have it?

                                                                                                                                                                       ENo
                Name ot Financial lnstitutim                                                                                                                           E   Y.=

                Numbei Stret                                          Number Slreet


                                                                      City       State
                City



fficial    Form 107                                     Statement of Financial Afiairs for lndividuals Filing for Bankruptcy                                       page 9
      Case 18-33830-thf                                    Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                               Page 10 of
                                                                                         60
 Debtor   1        David Priest
                        Nme                    tbme
                                                                                                                   case number   1rm) 1 8-33830
                                       Midde                       Ld Mhe



 zz-Have you stored property in a storage unit or place other than your home within 1 year before you fited
                                                                                                            for bankruptey?
     Mx"
     El    Yes. Fill in the details.
                                                                        Who else has or had access to   lt?              Describe the cor*ents               Do you still
                                                                                                                                                             have it?


              l,aame of Stryag€   Facility
                                                                                                                                                              E tto
                                                                                                                                                              E Y."
              l{umber StrEt                                             Number   Street


                                                                        Citystate AP Code

              City                           State aP       Code




Etr                  u*tiry p-p"rty vo,                     xold or Gontrrot ior sorneone Etse
  23. Do you hold or control any property that someone else owns? lnclude any property you borrowed frorn, are storing for,
     or hold in trust for someone.
     dno
     E     Yes. Fill in the details.
                                                                       Where is the property?                            Describe the property           Value


              Owner's   l{am

                                                                      Number Strel
              Number Stret



                                                                      citv                      state    zlPcode
              re

@                    Giye Det         il" ADout Environmentar rnfomation
  For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local stafute or regulation concerning pollution, contamination, rcleases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Siie means any location, facilityr, or propertlr as delined under any environmenlal law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous mateial means anfhing an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has   any govemmental unit notified you that you may be liable or potentially liable under or in violation of an environmenlal law?

     Mro
     E     Y"=. Fill in the details.
                                                                       Govemmental    unit                    Enyircnmental law, ff you know   il       Date of notice




           Name ol   slte                                             Gdemhental unit


                                                                      Number Slret

                                                                      City



           City                          StaG         AP



Official Form 107                                          Statement of Financaal Affairs for lndividuals Filing for Bankruptcy                            page   l0
          Case 18-33830-thf                         Doc 11                 Filed 01/04/19 Entered 01/04/19 13:35:47                                       Page 11 of
                                                                                       60
  Debror   1           David Priest
                                                                                                                   Case number 1r       18-33830
                                                              Ld   Name




   25. Have       you notified any governmentar unit of any rerease of hazardous
                                                                                 materiar?
          Eil No
          O    Yes. Fill in the detaits.
                                                                     Govemmental unit                         Environmental law, if you know   lt                   Date of notice



                                                                    Govemmental unit


                 ilumber    Street                                  Number Stret


                                                                    Gity                Stale aPCode

                 City                      State    ZP Code


   26' Have     you been a partyr in any judiciat or administrative proceeding under any environmental law?
                                                                                                            tnclude setflements and orders.
          El   Ho
          E    Ye=. Fill in the details.

                                                                      Court or agency                             Nature ofthe case                                 Status of the
                                                                                                                                                                    case


                                                                     Court   Nme                                                                                    E   Pending

                                                                                                                                                                    B   onappeat
                                                                     Number    Street
                                                                                                                                                                    O   concluded

               Case number
                                                                     City                  State   ZIP Code




  27'   within     4 yeam before you       filed for bankruptcy, did you olvn a business or have any of the following connections to                           ou.i.r---
               E A sole proPrietor or setf-employed in a trade, profession, or other ac{iyity, either full-time                     or partdme
                                                                                                                                                         "ry
               E A member of a limited liability company (LLC) or limited liabitity partneBhip (LLp)
               E Apartnerin a partnership
               B An officer, director, or managing executive of a corporation
               E An owner of at least 5% of the voting or equity securities of a corporation
        El No. Non. of the above appties. Go lo paft 12-
        E Yes' check alt that apply above and fill in the details                  below for each business.
                                                                     D€scribe the nature of the business                        Employer ldentifi cation numb€r
                Busiress Nam                                                                                                    Do not include Social Security number or lTlN.


                                                                                                                                Ell{:
                llumbd     Str@t
                                                                     Name of accountant or bookkeeper                           Dates business existed


                                                                                                                                From                To
                City                   State ZP       Code

                                                                     Describe the nature ofthe business                         EmplolH ldentifi cation number
               Eusiress l{ame                                                                                                   Do not include Social Secudty number or ITIN.


                                                                                                                               Ell{:
               llumber    Stleet
                                                                    Name of accountant or boo*keeper                           Dales busines existed



                                                                                                                               From      _          To
               City                                ZtP Code


fficial   Form 107                                   Statement of Financial Affairs for tndividuals Fiting for Bankruptcy                                            page 11
          Case 18-33830-thf                      Doc 11                Filed 01/04/19 Entered 01/04/19 13:35:47                                      Page 12 of
                                                                                   60
 Debrtr    I         David Priest
                                                                                                             Case number          1   8-33830
                                                            Lad Neme




                                                                   Describe the nature of the business                     Employs ldentification number
                                                                                                                           Do not include Social Sccurity number or lTlN.
                 Business   l{are
                                                                                                                           EIN:
                ilumber Stret
                                                                   Name of accountant or b@kkeeper                         Dates businEs existed



                                                                                                                           From                 To
                City                  State      z|P Code




  28.   Within 2 years before you filed for bankruptcy, did you give a financial slatement to anyone about your business? lnctude all financial
        institutions, creditors, or other parties.

        B      t*o
        E      Yes. Fill in the details below.

                                                                   Date issued




                                                                         DD / YTTY
                                                                   "["
                llumber Skel




                City                  State ZP      Code




          I have read the answers on this Statement of Financial Atrairs and any attachments, and t declare under penalty of periury that the
          answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
          in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
          18 U.S.C. SS 152, 1341, 1519, and 3571.




                                                                                 T
               Signature of Debtor,                                                  Signature of Debtor 2


               o^t"     /-/-"-A/?                                                    Date

          Did you attach additional pages to Your Statement of Financial Affairs for lndividuats Filing for Bankruptcy lOfiicial Form i07)?

          E     r.to
          M v."

        Did you pay or agree to pay someone who is not an attomey to help you fill out bankruptcy forms?
        E[     ruo
        E      Yes. Name ofperson                                                                                 Attach the Bankruptcy Petition Preparels Notice,
                                                                                                                  Declaration, and Signature (Official Form 1 19).




fficial   Form 107                                Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                        page't2
               Case 18-33830-thf                 Doc 11              Filed 01/04/19 Entered 01/04/19 13:35:47                                Page 13 of
                                                                                 60


Debtor     1




Debtor 2
(Spouse, if liling)                          lfid&km

United States Bankuptcy court for   th
                                         til bgl-      District of   l*.lirc,kf
Case
0f   kr'M)
          numbs        / g-- 33*=.
                               ",
                                   (-                                                                                                         O    Ctrect ffthis is an
                                                                                                                                                   amended filing



  Official Form 108
  Statement of lntention for tndividuals Filing Under Ghapt er T                                                                                             12t15

  lf you are an individual filing under chapter 7, you must fill out this form if:
 I     crcditors have claims secured by your propefi, or
 r    you have leased personal property and Ore lease has not expired.
 You must file this form with the court within 3l) days afrer you file your bankruptcy petition or by the date set for the meoting of credltors,
 whichever ls earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form,
 lf two married people are ffllng togethcr in a Joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. lf more spacc is needed, attach a sepamte sheet to this form. on the top of any additional pages,
 write your name and case number (if known).

 EE                   u"ty-,r.cr.aitoowrro x"r" secyed                 Gtaims

     l.   For any creditors that you listed in Part    I   of Schedute D: Creditors Yllho Have Clarins Secured by Prcprty @fficial Form l06D), fill in the
          information below.

           ldentify the creditor and the property that is collateral               U[hat do you intend to do wlth the property   that   Did you claim the property
                                                                                   secures a debt?                                      es exempt on Schedule C?

           Credito/s                                                              fl Sun-ender the property.
           name:
                                                                                                                                        0no
          Description of
                                                                                  Eftn the Foperty and redeem              it.          v4,
          property                                                                B   Retain the property and enter into a
          securing debt:                                                              Reaffi rmation Ag ree me nt.
                                                                                  0   Retain the property and [explain]:



          Creditor's                                                              E
          name:
                                                                                      Sunender the property.                            0No
                                                                                  E   Retain the property and redeem it.                E yes
          Description of
          property                                                                0   Retain the property and enter into a
          securing debt:                                                              Reaffi rm ation Agree me nt.
                                                                                  D   Retain the property and [explain]:



          Creditor's
          name:
                                                                                  E Sunender the property.                              [f   tto
                                                                                  E Retain the propefi and redeem       it.             E    Yes
          Description of
          property                                                                O   Retain the property and enter into a
          securing debt:                                                              Re affi rmatio n Agre e me nt.

                                                                                  E   Retain the property and [explain]:



          Creditor's                                                             E
          name:
                                                                                      Sunender the property.                            ENo
                                                                                 0    Retain the property and redeem it.                D Yes
          Description of
          property                                                               E    Retaln the property and enter into a
          securing debt:                                                              R e affum atio n Ag re e me nt.

                                                                                 B    Retain the property and [explain]:



fficial Fornri08                             Statement of lntention for lndividuals Filing Under Ghapler 7                                         page't
          Case 18-33830-thf                 Doc 11         Filed 01/04/19 Entered 01/04/19 13:35:47                                 Page 14 of
                                                                       60
                                                             rre'                             Case number   (1,




                    List Your Unexpircd Personat     prepefi     Leases
    For any unexpired personal property leasc that you tisted in schedutre G.' Exec utory conbacts
                                                                                                         and llnexpiredleases (official FoIm 106c),
    fill in thc information below. Do not list rcal estate leases. llnexpired leases are teases that are still in effect;
                                                                                                                          the lease period has not yet
    ended- You may assume an unexpired personal property lease if the trustee does not assume it. 11 u.s.c. g
                                                                                                                          sos(p){2).
        Describe your unexpired perconal property leases
                                                                                                                       Will the lease be assumed?
       Lessor's name:
                          llt-Ot        {       OTfe*)                                                                U   tto

                                    c , Pa x            sz 7 I                    LoLl   ,Fr, VEzgr                   w6-"
       ,',.nff$i"orreased      ?,
       Lessor's name:
                                                                                                                      E   tto

       Desuiption of leased                                                                                           D   Yes
       property:



       Lessor's name:
                                                                                                                      Eruo
       Description of leased                                                                                         E    Yes
       property:



       Lessor's name:
                                                                                                                     O    tto
                                                                                                                     E Y*.
       Description of leased
       property:



       Lesso/s name:
                                                                                                                     [ruo
                                                                                                                     E Y..
       Description of leased
       property:


       Lessor's name:
                                                                                                                     ENo
                                                                                                                     E    yes
       Description of leased
       property:



       Lesso/s name:
                                                                                                                     ENo
      Description of leased
                                                                                                                     E    Ye"
      property:




     Under penaltyt of periury, I declare that I have indicated my intention about any property of my estdc that secures a debt and any




   "#%rr,, l:
     personal propeily that is subiect to an unexpired lease.


                                                            .L
                                                                 Signature of Debtor 2


      o^r"    ./- /-Zd/q                                         Date
                                                                        fMi--DD   /-:frW-

Official Form'108                           Statement of lntention for lndividuals Filing Under Chapter 7                              page 2
       Case 18-33830-thf                             Doc 11                  Filed 01/04/19 Entered 01/04/19 13:35:47                                                  Page 15 of
                                                                                         60


Debtor      1          David Priest

Debtor 2
(Spous, if filing) Fist   Nare                      ftfiddle   lGme                     tastName

                       -
United Stats Bankuptcy Court ftr the:                                 District of

casenumber 1g-33930
                                                                                                                                                                       E   Checf if this is an
                                                                                                                                                                           amended filing

 Official Form 1064/8
Schedule A/B: Property                                                                                                                                                                  12t1s
ln each category, separately list and describe items. List an asset only once. tf an asset fits in more than one category, tist
                                                                                                                                the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, bodr are equally
responsible for supplying correc{ information. lf mor€ space is needed, attach a separate sheet to this form. On the top of any addition"l p"g..,
write your name and case number (if known). Answer every question.

                 Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
   M     No. Go to        prrt z.
   E     Yes. Where is the property?
                                                                                What is the        properM   Check a[ that appty.
                                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                D     Single-family home                                      the amount of any seored daims on Schedule D.
                                                                                                                                              Creditors Who Have Claims Secured by Pmpeily.
                Street address, if available, or other descdptjon
                                                                                E     Duplex or multi-unit building
                                                                                E     Condominium or cooperative                              Current value of the         Current value of the
                                                                                D     Manufactured or mobile home                             entire properqr              portion you own?
                                                                                E     Land
                                                                                                                                              $                            $
                                                                                O     lnvestment property

            City                                               ZIP Code
                                                                                D     Timeshare                                               Describe the nature of your ownership
                                                                                                                                              interest (such as fee simple, tenancy by
                                                                                E     otner
                                                                                                                                              the entireties, or a life estate), if known.
                                                                               Who has an interest in the property?             Chec*. one.

                                                                               E     Debtor 1 onty
            County                                                             E     Debtor 2 onty
                                                                               E     D"bto, I and Debtor2only                                 E   Cnecf if this is community property
                                                                                                                                                  (see instructions)
                                                                               E     At least one of the debtors and another
                                                                               Other information you wish to add about this item, such as local
                                                                               property identification number:
  lf you own or have more than one, list here:
                                                                              What is the prop€rty?         Check all that appty.
                                                                                                                                              Do not deduct sec{rred daims or exemptions. Put
                                                                              E Single-family home                                            the amount of any secured daims on Schedule D:
                                                                                                                                              Creditors Who Have Claims Secured by Propetv.
     1.2.
            Street address, rf available, or olher descfption
                                                                              D Duplex or mufti-unit building
                                                                              E Condominium or coopemtive                                     Current value of the      Current value of the
                                                                              E Manufactured or mobile home                                   entire property€          portion you own?
                                                                              E Lana                                                          $
                                                                              B lnvestment property
                                                                              D Timeshare                                                     Describe the oature of your ownership
            City                                               ZIP Code                                                                       interest (such as fee simple, lenancy by
                                                                              E oth"t                                                         the entireties, or a life estate), if known.
                                                                              Who has an interest in the properqp             Check one

                                                                              E     Debtor 1 only

            County                                                            E     Debtor 2 only
                                                                              B     Debtor 1 and Debtor2 only                                 E   CtecX if this is community property
                                                                              E     At least one of the debtors and anofher                       (see instructions)

                                                                              Other information you wish to add about this item, such as local
                                                                              property identifi cation number:


Official Form 106A"/8                                                          Schedule ArB: Property                                                                            page   1
         Case 18-33830-thf                           Doc 11           Filed 01/04/19 Entered 01/04/19 13:35:47                                                     Page 16 of
                         David Priest                                             60       Case number 18-33830                     1ar




                                                                      What is the property? Chec*          afi that apply.                 Do not deducl secured daims or exemptions. put
                                                                      E Single-family home                                                 the amount of any secured daims on Schedule D:
                                                                                                                                            Creditors Who Have Claims Secured by propefty.
                Street address, if available, or other description    B Duplex or multi-unit building
                                                                      E Condominium or cooperative                                         Curent value of the        Current value of the
                                                                      E Manufactured or mobile home                                        entire   property?         porlion you own?
                                                                      E Land
                                                                      E lnvestmentproperty
                City                            State      ZIP Code   E Timeshare                                                         Describe the nature of your ownership
                                                                                                                                          interest (such as fee simple, tenancy by
                                                                      E otn"t                                                             the entireties, or a life estate), if known.
                                                                      Who has an interest in the property?             Check one

                                                                      E    Debtor 1 onty
                County
                                                                      fl   Debtor 2 only
                                                                      D    D"btor   l   and Debtor2 only                                  E   Cneck if this   3s   community property
                                                                      0    At least one of the debtors and another                            (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      propertyr identifi cation number:


     Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here. ....-..-.....                                              ....-....,-)




Etr              o"""rit" Yo*            vehictes

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives- lf you lease a vehicle, also report it on Schedu/e G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     E   t'to
     E! yes

     3.1.       Make:                       Cadillac                  Who has an interest in the propedy?              Check one.         Do not deduct serured claims or exempiions. Put
                                                                                                                                          the amount of any seilred daims on Schedule D:
                Model:                      DeVille                   O    Debtor 1 only
                                                                                                                                           Creditors Who Have Claims Secured by Propetty,

            Year:                           2002                      E    Debtor 2 only
                                                                      E    D"bto.   1 and Debtor 2 only                                   Current value ofthe         Current value ofthe
            Approximate mileage:                                      E    At least one of the debtors and another
                                                                                                                                          entire   propefir?          portion you own?
                Other information:
                One Main Bank                                         E    Gheck if this is community propertyr (see                      $------lo'ooq              $
                                                                                                                                                                                     2,500
                                                                           instructions)



     lf you own or have more than one, describe here:

     3.2.   Make:                                                     Who has an interest in the property?            Check one           Do not deduct secured claims or exemptions. Put

            Model:                                                    fl   Debtor 1 onty
                                                                                                                                          the amount of any secured daims on Schedule D:
                                                                                                                                           Creditorc Who Have Claims Secured by Properly.

            Year:
                                                                      D Debtor 2 onty
                                                                      E Debtor 1 and Debtor 2 only                                        Curent value  ofthe        Current value   ofthe
            Approximate mileage:                                                                                                          entire   property?         portion you own?
                                                                      E At least one of the debtors and another
            Other information:
                                                                      E    Ctreck if this is community       propefi         (see
                                                                           instructions)




Official Form 106A/8                                                  Schedule A/B: Property                                                                                page 2
         Case 18-33830-thf                 Doc 11         Filed 01/04/19 Entered 01/04/19 13:35:47                                               Page 17 of
    Debtor I            David Priest                                  60       Case number
                                                                                           '18-33830
                                                                                                                      1r




       3.3.     Make:                                       Who has an interest in the property?          Check one         Do not deduct scured claims or exemptions. put
                Model:                                      D Debtor 1 only                                                 the amount of any secured claims on Schedule D:
                                                                                                                             Creditorc Who Have Claims Secured by property.
               Yean
                                                            E Debtor 2 only
                                                            D Debtor 1 and Debtor 2 only                                    Current valueofthe        Current value    ofthe
               Approximate mileage:
                                                            E At least one of the debtors and another                       entire  property?         portion you own?
               Other information:
                                                            E    Ctreck if this is communitlr property (see
                                                                 instructions)


      3.4.     Make:                                       Who has an interest in the propert!/?         Check one.        Do not deduct secured claims or exemptions. Put
                                                            O                                                              the amnt of any secured daims on Schedule D:
               Model:                                            oebtor   t   onty
                                                                                                                           Creditors Who Have Claims Secured by Prope\.
               Year:
                                                            E    Debtor 2 onty
                                                           O 0ebtoll          and Debtor 2 only                            Current value of    the
                                                                                                                                             Current value of the
               Approximate mileage:                                                                                        entire propertyr? portion you own?
                                                           E    At least one of the debtors and another
               Other information:
                                                            D   Ctreck if this is community property (see
                                                                instructions)




4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      El uo
     B   yes


      4.j-     Make:                                       Who has an anterest in the         propefi?   Check one.        Do not deduct secilred claims or exemptions. Put
                                                                                                                           the amount of any seilred claims on Schedule D:
               Model:                                      E Debtor 1 onty                                                 Creditors Who Have daims Secured by Proryrty.
                                                           D Debtor 2 only
               Year
                                                           E Debtor 1 and Debtor2 only                                     Current value ofthe       Curent value ofthe
               Other information:
                                                           E At least one of the debtors and another                       entire   propertlr?       portion you own?

                                                           E    Ctrect<   if this is community property    (see                                      $.
                                                                instructions)



     lf you own or have more than one, list here:

      4.2.     Make:                                      Who has an interest in the          propefi?   Check one.        Do not deduct sedred claims or exemptions- Put

               Model:                                      fl   Debtor 1 onty
                                                                                                                           the amount of any secured claims on Schedule D:
                                                                                                                           Creditors Who Have Claims Secured by ProWW.
               Year:
                                                           E Debtor z only
                                                           E Debtor '1 and Debtor 2 only                                   Current value ofthe       Current value ofthe
               Other information:                                                                                          entire   property?        portion you own?
                                                           E At least one of the debtors and another

                                                           E    Check if this is community property (see
                                                                instructions)




5    Add the dollar value of the porlion you own for all of your entries from Part 2, including any entries for pages                                               2,500




Official Form 106A,/Ei                                     Schedule AIB: Property                                                                           page 3
               Case 18-33830-thf                     Doc 11        Filed 01/04/19 Entered 01/04/19 13:35:47                       Page 18 of
                          David Priest                                         60       Case number 1 8-33830
                         Fi6l NaFe




                     Describe Your Personal and Hossehold ltems

    Do you own or have any legat or equitable interest in any of the following items?                                            Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemplions.
    6.    Household goods and fumishings
          Examples: Major appliances, fumiture, linens, china, kitchenware
          E trto
          E yes. Describe.........        Stove and refrigerator, bedroom suit, washer and dryer, kitchen table


7. Electronics
          Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                    collections; electronic devices including cell phones, cameras, media players, games
          ENo
          O Yes. Describe.......... TV
                                                                                                                                  $                     100

8. Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                   stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
         M     tto
         E     Yes. Describe..,.......
                                                                                                                                  $___________9
9. Equipment for sports and hobbies
          Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis, canoes
                    and kayaks; carpentry tools; musical instruments
         El    no
         O     yes. Describe...,...... Treadmill
                                                                                                                                                        200

10.      Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         fI    tto
         O     Yes. Describe.......... 38 and shotgun                                                                                                   600

'l 1.    Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         f,l   tto
         O     yes. Describe.......... All clothing                                                                                                     200


12.Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                   gold, silver
         Oruo
         D     Yes. Describe.....,,....

13.      Non-farm animals
         Examples: Dogs, cats, birds, horses

         Etruo
         E     Yes. Describe.....,.....


1.':.    Any other personal and household items you did not already list, including any health aids you did not list

         ONo
         E     Yes. Give specific
               information.

1   5.   Add the dollar value of all of your entdes from Part 3, including any entries for pages you have attached
                                                                                                                                 $_____________1,5!q



    Official Form 106A,/El                                         Schedule A/B: Property                                                    page 4
            Case 18-33830-thf                             Doc 11              Filed 01/04/19 Entered 01/04/19 13:35:47                    Page 19 of
                          David Priest                                                    60       Case numbg 18-33830
                                          Middle   Nme




 Do you own or have any legal or equitable interest in any of the foltowing?                                                             Current Yalue of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not dedud secured claims
                                                                                                                                         or exemptions-

 16.Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

       E     tto




17.    Deposits of money
        Examples: Checking, savings, or other financial acc,ounts; certificates of deposit; shares in credit unions, brokerage houses,
                  and other similar institutions. lf you have multiple accounts with the same institution, list each.

       fl    tto
       El    Y."...................                                            lnstitution name:


                                          17.1. Checking account:              Republic Bank

                                          17.2. Checking account:              BB&T Bank
                                                                                                                                          $
                                          17.3. Savings ac@unt:
                                                                                                                                          $
                                          '17.4.   Savings account:
                                                                                                                                          $
                                          17.5. Certificates of deposit:
                                                                                                                                          $
                                          17.6. Other financial account:


                                          1   7.7. Other rinancial account:
                                                                                                                                         $
                                          17.8. Other financial account:
                                                                                                                                         $
                                          17.9. Other financial account:
                                                                                                                                         $




'18.   Bonds, mutual funds, or publicly traded stocks
       Examples: Bond funds, investment accounts with brokerage firms, money market accounts

       Oruo
       E    Y"s.................          lnstifution or issuer name:




19.    Non+ublicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and loint venture
       Elruo                              Name of entity                                                         7o of ownership:
       E    Yes- Give specific                                                                                    0o/o        ,/"
            information about                                                                                                            $
            them......-..-... ... .   .                                                                           ooh
                                                                                                                                         $
                                                                                                                  OYo
                                                                                                                                         $




Official Form 106A,/El                                                        Schedule A/B: Property                                                 page 5
            Case 18-33830-thf                              Doc 11             Filed 01/04/19 Entered 01/04/19 13:35:47                   Page 20 of
                          David Priest                                                    60       Case number 18-33830



 20' Government and                 corporate bonds and other negotiable and non-negoliable instruments
       Negotiable instrumenls include personal checks, cashiers'checks, promissory notes, and money orders.
       Non-nego{table insfrumenls are those you cannol transfer to someone by signing or delivering them.

       El    ruo
       E    Yes. Give specific             lssuer name
            information about
            them.......................




       Retirement or pension accounts
       Examples: lnterests in lRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       El   ruo
       fI   Yes. List each
            account separately. Type of                account:      lnstitution name:

                                           401(k) or similar plan

                                           Pension plan:                                                                             $

                                           IRA:
                                                                                                                                     $
                                           Retirement actount:                                                                       $

                                           Keogh:                                                                                    $

                                           Additional aEount:                                                                        $

                                           Additional amount:
                                                                                                                                     $



22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      U! tto
      fI    Yes.........................                        lnstitution name or individual:

                                           Electric:
                                                                                                                                     $
                                           Gas:
                                                                                                                                     $
                                           Heating oil:

                                           Security deposit on rental unil:

                                           Prepaid rent:

                                           Telephone:

                                           Water:

                                           Rented fumiture
                                                                                                                                     $
                                           Other
                                                                                                                                     $


23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      Oruo
      E     Y.".......................... lssuernameanddescription:




Official Form 106A"/8                                                         Schedule A/B: Property                                          page 6
            Case 18-33830-thf                        Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                      Page 21 of
                     David Priest                                                  60                  18-33830
                                     Middle Name




       lnterests in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or rente/s insurance
       Et   ruo
       D    Yes. Name the insurance company
                                                                Company name:                                Beneficiary:
                 of each policy and list its value.                                                                                                   Sunender or refund value:
                                                           ..




                                                                                                                                                      $____________9

32.    Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
       E tto
       E Yes. Give specifi c information..-..-........

33. Claims against   third parties, whether or not you have filed a lawsuit or made a demand for payment
      Fxamples: Accidents, employment disputes, insurance claims, or rights to sue
      ONo
      E Yes. Describe      each claim.


34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      El    tto
      E     Yes. Describe each claim.




35.   Any financial assets you did not already list
      ONo
      E Yes. Give specific       information............



36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                     3                       0




                  Describe Any Business-Rslated Property You Owrr or Haye an lnterest tn. List any real estate in part                                                      {.
37. Do  you own or have any legal or equitable interest in any business+elated property?
      El No. Go to part 6.
      E    Yes. Go to line 38.

                                                                                                                                                   Current yalue of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deducl secured claims
                                                                                                                                                   or exemptions.

3S"Accounts receivable or commissions you already earned
      ENo
      E Yes. Describe.......

39. Office equapment,       fumishings, and supplies
      Exarnples: Business-related computere, soflmre, modems, Finters, 6piers, fax machines, rugs, telephones, desks,
                                                                                                                      chaire, elecfronic devices
      E tto
      E Y"". Describe.-.....


Official Form 106A,/8                                                   Schedule A/B: Property                                                                  page 8
       Case 18-33830-thf                         Doc 11       Filed 01/04/19 Entered 01/04/19 13:35:47                       Page 22 of
                       David Priest                                       60                   18-33830



40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

      D    t'to
      E    Yes. Describe.......



4'l.lnventory
      UNo
      E    Y.".   Describe.......



42.   lnterests in partnerships or joint ventures
      B    t'to
      El   Yes. Describe....... Name of entity:                                                            % of ownership:

                                                                                                                    %



                                                                                                                    o/"




43.   Custom€r lists, mailing lists, or other compilations
      E tto
      E yes- Do your lists include personally identifiable information (as defined in 11 U.S.C. S 101(41A))?
                   ONo
                   E     Yes. Describe...-..--



44.   Any business-related property you did not already list
      Eruo
      E    Yes. Give specific
                                                                                                                             $.
           information ......,-.
                                                                                                                             $




45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached             $




                   Descrlbe Any Farm- and Gommercial Fishing-Related Property You Own or Have an lnterest ln.
                   ff you own or have an interest in furmland, list it in Part 1.


4o. Do     you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      E[   No. eo to Part 7.
      O    Yes. Go to line 47.
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exemptions.
47-Farm animals
       Examples: Livestock, poultry, farm-raised    fi   sh

      D    tto
      D    Yes..........................




 Official Form 106A/8                                            Schedule AIB: Property                                                   page 9
          Case 18-33830-thf                           Doc 11      Filed 01/04/19 Entered 01/04/19 13:35:47                                        Page 23 of
                           David Priest                                       60       Case number
                                                                                                   18-33830       1r




48.   Crops---€ither growing or harvested
        E    tto
        D    Yes. Give specific
             information. ............

49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
        fl   t'to
        E    Ye"..........................




50-Farm and fishing supplies, chemicals, and feed

        Eruo
        fI Yes..........................

51.     Any farm- and commercial fishing-related property you did not already list
        ENo
        D Yes.     Give specific
             information. ............


52.     Add the dollar value of alt of your entries from Part 6, including any entries for pages you have attached                                $




                      Dqscribe Atl Property You Own or Have an lnterest in That You Did Not List Above

53, Do you have               other propefi of any kind you did not already list?
        Examples: Season tickets, country club membership

        El   No
                                                                                                                                                      $
        E    Yes- Give specific
             information. ............                                                                                                                $
                                                                                                                                                       (

                                                                                                                                                                     0
54.     Add the dollar value of all of your entries f"om Part 7. Write that number here      ................'.        ...................,            $




@|                    List the Totals of Each Part of this Form

55.     Part 1: Total real estate, line 2      .........                                                                              ,r          $____--i
                                                                                              2,500
56.     Part 2: Total vehicles, line 5

                                                                                              1,550
57-     Part 3: Total personal and household items, line 1 5

58.     Part 4: Total financial assets, line 36

59.     Part 5: Total business-related         propefi, line 45

60.     Part 6: Total farm- and fishing-related property, line 52                   $______i
 6't.   Part 7: Total other property not listed, line 54                        +$
                                                                                              4,050    Copy personal propertytotal            )   +S          4,050
 62-Total personal property.Add lines 56 through 61, ....................           $




 63.Total of all propertlr on Schedule A/8. Add line 55 + line 62..........-...                                                                   $______i'059

  fficial       Form 1064,/B                                        Schedule A/B: Property                                                                 page 10
           Case 18-33830-thf                          Doc 11        Filed 01/04/19 Entered 01/04/19 13:35:47                                         Page 24 of
                      David Priest                                              60       Case number 1 8-33830
                     Fid Name




 24.lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.c. SS 530(bxl), 529A(b), and 529(b)(1).

      Oruo
      E    Yes                                lnstitution name and description. Separately file the records of any interests.l 1 U.S_C. g 521 (c):


                                                                                                                                                     $__________             9
                                                                                                                                                     g0

25.Trusts, equitable or future interests in property (other than anything listed in line 'l), and rights or powers
   exercisable for your benefit

      Oruo
      E    Yes. Give specific
           information about them....                                                                                                                $_____________q

26. Patents,      copyrighb, trademarks, trade secrets, and other intellectual property
      Examples: lntemet domain names, websites, proceeds from royalties and licensing agreements

      EI   No
      E    Yes. Give specific
           information about them....


27. Licenses,       franchises, and other general intangibtes
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      El ruo
      E Y.s. Give specific
           information about them_.._


iloney or property owed to you?                                                                                                                      Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

28.Tax refunds owed to you

      Oruo
      B    Yes. Give specific information
                                                                                                                          Federal:              $
                about them, including whether
                you already filed the retums                                                                              State:                $
                and the tax years. ...................,...
                                                                                                                          Loml:                 b


29. Family      support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce setUement, property setuemenr

      Oruo
      E Y"".     Give specifi c information..............
                                                                                                                         Alimony:

                                                                                                                         Maintenanm:                 $___________g
                                                                                                                         Support:                    $______             j
                                                                                                                         Divorc€ setdement           a

                                                                                                                         Property settlement:        $

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
      ONo
      E Y.". Give specific       information...............




Official Form 106A,/8                                                Schedule A/B: Property                                                                    page 7
       Case 18-33830-thf                        Doc 11           Filed 01/04/19 Entered 01/04/19 13:35:47                                   Page 25 of
                                                                             60


  Debror    1          David Priest
                                                                             HN&e
  Debts2
  (Spous,    if   filing) Fid Nm                 illdde Nare                 hst Nile

  United States Bankruptcy Court for the:\A/estem District     of Kentucky

  casenumbar 18-33930                                                                                                                        D   Cfrect< if ihis is an
  (lrknM)
                                                                                                                                                 amended filing


Official Form 106C
Schedule                           G=   The Property You Glaim as Exempt                                                                                    0/,t16
Be as complete and accurate as possible. lf two manied people are liling together, both are equally responsible for supplying mrrect informalion.
Using the property you listed on Schedule NB: Property (Otficial Form 106A18) as your sour@, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies ol Paft 2: Additional Page as necessary. On the top of any additionat pages, write
your name and case number (if known).

For each item of propertlt you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Altematively, you may claim the futl fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax+xempt
retirement funds---+nay be unlimited in dollar amount. However, if you claim an exemption of i00% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amoun! your eremption
would be limited to the applicable statutort/ amount.


@                    tdentit/the propefiryou Gtaim as Exempt

 1.   YYhich set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      E     You are daiming state and federal nonbankruptcy exemptions. 1.1 U.S.C. S 522(bX3)
      E[    You are claiming federal exemptions. 1'1 U.S.C. S S22(bX2)



 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief descripdon of the proPerty and line        on     Curent value of lhe      Anount of the exemption you     claim    Specific laws that allow exemption
       Schedule AlBthat lists this property                    podion you own
                                                               Copy the value   from    Check only one boxfor each exemption.
                                                               Schedule A/El


      :::1.^-,^^.              02 Cadiilac   peViile           92,500                   B$
                                                                                                                                 11 U.S.C. S 522(bX2)
      oescnpilon:
      Line from                                                                         El tooY" of fair market value, up to
                               . II
                               r'
      Schedule NB:                                                                          any applicable statutory limit


      Brief
      description:                                                                      trs_
      Line ftom                                                                         E   t OOZ of fair market value, up to
      Schedule         NB:                                                                  any applicable statutory limit

      Brief
      description:                                             s_                       trs
      Line ftom                                                                         E   100o/" of fair market value, up to
      Schedule A/B:                                                                         any applicable statutory limit


 3.   Are you claiming a homestead exemption of more than $160,325?
      (Subiect to adjustment on 4lO1 119 and every 3 years after that for cases filed on or after the date of adjustment.)

      M     r'ro
      E    Yes. Did you acquire the property covered by the exemption within 1 ,215 days before you filed this case?
            ANo
            E Yes

Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                          page 1   of   1
          Case 18-33830-thf                       Doc 11                 Filed 01/04/19 Entered 01/04/19 13:35:47                                   Page 26 of
                                                                                     60


    Debtor   1        David Priest

    Debtor 2
    (Spou$, if filing) FidNare                    fftb   l{ffie                     H   Name


    United States Bankruptcy Court for the:   Westem District of Kentucky

    casenumber 1g-33930
    0tknM)                                                                                                                                          E     Ctrect if this is an
                                                                                                                                                          amended filing

  Official Form 106D
  schedule D: Greditors who Have Glaims secured by property                                                                                                               12t15
  Be as complete and accurate as possible. lf                tvo married people          are filing together, both are equally responsible for supplying correct
  info,rmation. lf more space is needed, copy the Additional Page, fill it out, nnmUer ttre entris, ina ittacir it to this form.                   bi   Ut-e   top of any
  additional pages, write your name and case number {if known).

 1.   Do any creditors have claims secured by your property?
      B    No- Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      M y"".      Fill in all of the information below.




 2. List all secured claims. lf a creditor has more than one secured daim, list the creditor separately
                                                                                                                           Column   A           Column B         Column C
      for each claim. lf more than one creditor has a particular claim, list the other creditors in part 2.
                                                                                                                           Amount    ofclaim Value ol collateral Unsecured
      As much as possible, list the claims in alphabetical order according to ihe credito/s name.                          Do not deductthe that suppoils this portion
                                                                                                                           value of collateral. claim            lfany
E       one Main                                             Describe the propefty that secures ihe claim:                 $_____le,ogq       $*__         :,500    $_
      Crediiois Nare
                                                           02 Cadillac DeMlle
        PO Box 1010

                                                            As of the date you file, the claim is: Check aI rhat appty
                                                            D Contingent
        Evansyille                  lN       477ffi         E Unliquidated
                                                            EI oisputeo
    Yllho owes the debt? Check one.                         Nature of lien. Chrck all that apply.
    E[   Deotor   t   onty                                  EI    An   ag.""r"nt   you made (such as mortgage or sec{red
    E Debtor 2 only                                               car loan)
    E O"U* 1 and Debtor2 only                               D     StaMory lien (such as tax lien, mechanic's lien)
    E At bast one of the debtos and another                 B     Judgment lien from a lawsuit
                                                            D     Other (including a right to offset)
    E    Check if this claim relates to a
         community debt
    Date debt was incurred                                  Last 4 digifs of account number
LZA                                                         Describe the property that secures the claim:                                     $_                    $_


                                                            As of the date you file, the claim is: Check ail that appty.
                                                            B     Contingent
                                                            fl    Unliquidated
      Gty                          state    zlP code
                                                            E     Disputed
    Who owes the debt? Check        orre.                   Nature of lien. Check all that apply.
    D oebt-l orty                                           E     An   agre*.nl    you made (such as moflgage or secured
    O Debtor 2 only                                               car loan)
    E Debto, 1 and Debtor 2 onty                            tr    Statutory lien (such as tax lien, mechanic's lien)
    E At least one of the debtors and another               u     Judgment lien from a larilsuit

  O
                                                            tr    Oher (including a right to ofiset)
     Check if this claim relates to a
     cornmunity debt
  Date debt was incurred                        Last 4 digits of account number
      Add the dollar value of your entries in column A on this page. write that number here:                                         10.000

 fficial   Form 106D                              Schedule D: Creditors VUho Have Ctaims Secured by property                                               page 1    of   1
             Case 18-33830-thf                            Doc 11             Filed 01/04/19 Entered 01/04/19 13:35:47                                            Page 27 of
                                                                                         60

   Debtor     1
                              David Priest
                              FHNare                      Mt*xame        f
   Debtor 2
   (Spe$,        if   liling) Fid Me                      Milde   Nee                    kt Nffie

   United States Bankruptcy Court forthe: Western District              of Kentucky

   casenumber 1g-33930                                                                                                                                           E   Check if this is an
   (lf   knm)                                                                                                                                                        amended filing


 Official Form 106E/F
 schedule E/F: Greditors who Have unsecured Glaims                                                                                                                              12t15
 Be as complete and accurate as Pos-sible. use Part I for creditors with PRIoRITY elaims and Part 2 for creditors
                                                                                                                     with No[pRloRlTy claims.
 Lisl the other patty to any executory contacts or unexpired leases that could rcsuft in a claim. Also list executory conbacts
                                                                                                                                   on Schedule
 NB: Prcperty lofEcial Form t06A/B) and on Sc,edule G: Ex*utoty Contacrs, and llnexpirdleases (Official Form llt6G). Do not include any
 creditorc with partially secured claims that are listed in Schedule D; Credilors who Havi claims sxirea by proprty.tf more
                                                                                                                                    space is
 needed' copy the Part you need, fill it out, number the entries in the boxes on the lefr" Attach the Continuation eage
                                                                                                                         io this p"ge. On the top of
 any additional pages, write your name and case number (if known).

                       List All of Your PRIORITY Unsecured claims
     Do any creditors have priority unsecured ctaims against you?
         O No. Go to P.rt z.
         E v"".
     List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for
                                                                                                                                                   each claim. For
     each claim listed' identiflt what type of claim it is. lf a daim has both priority and nonpriority amounts, list that claim here and
                                                                                                                                          shbw both priority and'
     nonpriority amounts. As much as possible, list the claims in_alphabetical order according to the creditor's name. lf you have
                                                                                                                                          more than tiro priiritv
     unsecured c{aims, fill out the Continuation Page of Part 1. If more than one credilor holdl a particular claim, list the other
                                                                                                                                       creditors in part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet,)

                                                                                                                                            Total   claim   Priority          Nonpriority
                                                                                                                                                            amount            amount

          Pf,uity Creditofs Name
                                                                             Last 4 digits of account number                               $_               $_             $_
                                                                             VYhen was the deht     incured?

                                                                             As of the date you file, the claim is: Check all that apply

          City                                    State   ZIP Code
                                                                             tr   Contingent

         llliho incurred the debt? Check one.
                                                                             tr   Unliquidated

         E Debtor 1 onty                                                     D    Disputed

         B Debtor 2 only                                                     Type of PRIORITY unsecured claim:
         Q O"Uor 1 and tlebtor 2 only                                        E    Dmestic suppod obligations
         B At least one of the debtors and another
                                                                             D    Taxes and certain other debts you owe the govemmenl
         E Ctreck if this claim is for a community debt                      E    Chims for death or personal injury while you were
         ls lhe claim subjec-t to oiffset?                                        intoxicaied
         ENo                                                                 D    other. Specify
         E   Ye"

d        Pndity Creditor's Name
                                                                             Last 4 digits of account number       _                       $--              $_             $---
                                                                             When was the debt ineurred?

                                                                             As of th€ date you file, the claim is: Check a[ that apply.
                                                                             E    Contingent
         UtrY                                     State   ZIP Code           B    Unliquidated
         YUho     incurred the debt?        Check one.                       D    Disputed
         E   Debtor       1   onty
                                                                             Type of PRIORITY unsecured claim:
         E   Debtor z onty
         B   OeUtor       t   and Debtor 2 only
                                                                             E    Domestic support obligations

         E   At bast one of the debtors and another                          D    Taxes and certain other debts you owe the govemment

         E   Ctrec* if this claim is for a community debt
                                                                             E    Chims for death or personal injury while you were
                                                                                  intoxicated
         ls the claim subiect to offset?                                     E    other- Specify
         E   tto
         E   Yu"


fficial    Form IOGEF                                             Schedule E/F: Creditors llYho Have Unsecurcd Clairns                                               page 1   of_
               Case 18-33830-thf
                  David Priest
                                                     Doc 11           Filed 01/04/19 Entered 01/04/19 13:35:47                                           Page 28 of
  Debtor   1
                                                                                  60      Case number 18-33830
                      FKI     Nffie


                     List All of Your NOXPRIORITY Unsecured Glaims

     Do any creditors have nonpriority unsecured claims against you?

      I        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      E        Y".
     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
     nonpdority unsecured claim, list the cteditor separately for each claim. For each claim listed, identify wtrat type of claim it is. Do not list claims already
     included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                              Total claim

FT stn eanr                                                                                                                  0895
       N@priorily Credilo,'s Name
                                                                                     Last 4 digits of account number

                                                                                     When was the debt incurred?
                                                                                                                                                              $__ryq
       3907 Dixie Hwy
       Numbs                  Slret
       Louisville                                        KY          402',16
                                                                                     As of the date you file, the claim is: Check      alt that apply.

                                                                                     E    Contingent
       Yllho incurred the debt? Check one.                                           E    Unliquidated
       Ul       oebtor   t mty                                                       D    Disputed
       E       Debtor 2 only
       E       O.Utor    t   and Debtor 2 only                                       Type of NONPRIORITY unsecured claim:
       D       At leasl one ofthe debtors and another
                                                                                     fl   student toans
       E       Checf if this claim is for a community debt                           B    Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priodty claims
       ls the claim subject to offset?                                               D    Debts to pension or protit-sharing plans, and other similar debts
       Eno                                                                           E    Other. specitrr
       El v""

      ACE                                                                            Last 4 digits of account number          863                                            498
       Nonpnonty Credrtor's Name                                                     ljllhen was the debt incurred?



                                                                                     As of the date you file, the claim is:    Chect< all that apply.
       City                                                         ZIP Code
                                                                                     O    contingent
       Who incurred the debt? Check one.                                             D    Unliquidated

       E       Debtor    1   only                                                    E    Disputed

       fl      Debtorzonty
       E       Debtor 1 and Debtor 2 only
                                                                                     Type of NONPRIORIW unsecured claim:
       E       At least one of the debtore and another                               B    Student loans

       D       Ctrect if this claim is for a community debt
                                                                                     U    Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       ls the claim suhject to offiset?                                              E    Debts to punsion or profit-sharing plans, and other similar debts

       Bruo                                                                          E    Other. Specifo

       E       yes

       AT&T                                                                          Last 4 digits of account     number      3 3 5             1
       Nonpriqity Credittr's Name                                                                                                                                           1,089
       PO Box 5014
                                                                                    when was the debt       incured?         08115111

       Number                 StEet
       Carol Stream                                      IL          601 97
       city                                                                         As of the date you file, the claim is: Check      alt lhat apply.
                                                                    ZIP Code


       Who incured the debt? Check one.                                              E    Contingent
                                                                                     E    Unliquidated
       E[ Debtoll            only
                                                                                     E    Disputed
       E       Debtor 2 only
       E       Debtor    t   and Debtor 2 only
                                                                                    Type of NONPRIORITY unsecured claim:
       E       At least one of the debtors and another
                                                                                     D    Studenlloans
       El      Check if this claim is for a eommunity debt                           E    Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority dairns
      ls the claim subiect to offset?
       Qno                                                                          E     Debts to pension or profit-sharing plans, and other similar debts

       E[ Y.s
                                                                                    I     Other. Speciry




Ofiicial Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page2 ot
               Case 18-33830-thf
                  David Priest
                                                     Doc 11             Filed 01/04/19 Entered 01/04/19 13:35:47                                             Page 29 of
  Debtor   1
                                                                                    60      Case number 18-33830              1r
                                                           bst Name


                     Your NONPRIORITY Unsecu:ed Glaims                     -     Gontinuation

  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                               Total claim



       BB&T                                                                                 Last 4 digits of account number          4 5 6            3
                                                                                                                                                                                523
       Nonpdority Creditoi's Name

       PO Box'1489
                                                                                            yuhen was the debt       incurred? ogl11l0g
       Number                Streel
       Lumberton                                                                            As of the date you fil€, the claim is: Checft all that apply.
                                                         NC            283s9
                                                                      ZIP Code              E     Contingent
                                                                                            B     Unliquidated
       Yllho incurred the debt? Check one.
                                                                                            E     oisputed
       E       oeotor   t   onty
       E       Debtor 2 onty                                                                Type of NONPRIORffY unsecured claim:
       E       DeUtor 1 and Debtor 2 only
                                                                                            E     Student loans
       E       At least one of the debtors and another
                                                                                            D     Obligations arising out of a separation agreement or divorce thal
                                                                                                  you did nol report as priority claims
       E       Check it this claim is for a community debt
                                                                                            E     Debts to pension or profit-sharing plans, and other similar debts
       ls the claim subiect to offset?                                                      0     om"r.     sp."ify Checking account
       DNo
       d       v""

E'l
tJ                                                                                                                                   157
       Capitat Management Services                                                          Last 4 digils of account number                           5               $----l 447
                                                                                            UYhen was the debt      incurred?       12t27t11
       726 Exchange Street STE 700
      Number                 Streel
                                                                                            As of the date you file, the claim is: Check all that appty.
       Buffalo                                           NY            14210
      City                                                            ZIP Code              E     Contingent
                                                                                            O     Unfiquidated
      tlUho incurred the debt? Check one.
                                                                                            I     Disputeo
       EI      Debtor   I   onty
      E        Debtor z onty                                                                Type of NONPRIORITY unsecured claim:
      fl       D.oor t      and Debtor 2 onty
                                                                                            B     Studentloans
      fl       At least one of the debtors and another
                                                                                            fI    Obligations arising out of a separation agrcement or divorce that
                                                                                                  you did not report as priority claims
      E        Check if this claim is for a community debt
                                                                                            tr    Debts to pension or profit-sharing plans, and othtr similar debts
      ls the claim subjeet to offiset?                                                      ET Other              Collection account
      ENo
      d y""
                                                                                                                                                                               236
      Cash AdvantageS69                                                                     Last 4 digits of account number
      Nspriqity Credito/s Name
                                                                                           UYhen was the debt       incured?
      5014 Preston Hwy
      Number                 Skeel
                                                                                           As of the date you file, the claim is: Check all that apply
      Louisville                                         KY 4021/
      City                                                            ZIP Code              n     Contingent
                                                                                            D     Unliquidated
      llYho incurred the debt? Chec* one.
                                                                                            EI    Disputed
      !l       Debtor   t   onty
      E        Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      E        Oebtor   I   and Debtor 2 only
                                                                                            f,l   Student loans
      E        At least one of the debtors and another
                                                                                            D     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority c'airRs
      EI Check if this claim is for a community debt
                                                                                           B      Debts to pension or profit-sharing plans, and other similar debts
      ls the claim subiect to offset?                                                       EI    o,tnur.         Collection account
      EHo
      M v"=



Official Form 106UF                                        Schedule E/F: Creditors Who Have Unsecurcd Ctaims                                                          page   3 of
               Case
                David18-33830-thf
                      Priest                        Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47
                                                                                           Case number  18-33830 Page 30 of
                         Nile
                  Fi6t             Mklde Name          L6t Nffie                  60
               Your IIOIIPRIORITY Unsecured Claims                            Gontinuation page
                                                                        -

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
                                                                                                                                                                   Total claim


     CheckNGo/NCA                                                                        Last 4 digits of account     number      7 8 6            7                    503.00
    l'lonpriqity Creditols Nare

     PO Box 3A23 327 W 4th Street                                                        whenwasrhedebrincurred?                 i,*io-
    Number                Street
     Hutchinson                                                                          As of the date you file, the claim is: Check      afl that appty.
                                                     KS              6750/
                                                                   ZIP Code              0     Contingent
                                                                                         E     Unliquidated
    Who incurred the debt? Check one.
                                                                                         EI   Disputed
    B Debtor 1 onty
    E Debtor 2 onty                                                                     Type of NONPRIORITY unsecured claim:
    0 D.btor 1 and Debtor 2 only                                                         B    Studentloans
    E At least one of the debtors and another
                                                                                         D    Obtigations arising out of a separation agreement or divorce that
    O      Ctrect if this claim is for a community debt                                       you did not report as priority daims
                                                                                        E     Debts to pension or profit-sharing plans, and other similar debts
    ls the claim subject to offset?                                                     Ef otn"'. specity CQlleclion account
    0No
    ts y."



    Check Smart 861/865                                                                 Last 4 digits of account number                                           $___294.0q
    Nonprio.ity Creditods Name
                                                                                        When was the debt incurred?
    3426 Taylor Blvd
    Number               Stret
    Louisville                                      KY
                                                                                        As of the date you file, the claim is: Check       alt that appty.

    City                                            State          ZIP Code             g     Contingent
                                                                                        tr    Unliquidated
    Who incurred the debt? Check one.                                                   g     Disputed
    Ef     Debtor 1 onty
    E      Debtor 2 onty                                                                Type of NONPRIORITY unsecured claim:
    E      Debtor 1 and Debtor 2 only
                                                                                        O     Studentloans
    E      At bast one of the debtoB and another
                                                                                        E     Ouigatlons arising out of a separation agreement or divorce that
    E      Ctrect if this claim is for a community debt                                       you did not report as priority claims
                                                                                        E     DeOts to pension or profit-sharing plans, and other similar debts
   ls the claim subject to offset?                                                      EI    otner.   sp*iry_Collectlqn Eqqqunt
    DNo
    Ef y""

                                                                                                                                                                        j9q4q
   Colortyme                                                                            Last 4 digits of account     number      1    0     12                    $__
   Nonpriority Credito/s Name
                                                                                        When was th€ debt incurred?
   5739 Preston Hwy
   Number                Street
   Louisville                                       KY              40219
                                                                                        As of the date you file, the claim is: Check ail that appty.
                                                    State          ZIP Code             E     Contingent
                                                                                        E     Untiquidated
   VUho      incurred the debt? Check one.
                                                                                        Ef    Disputed
   EI      Debtor 1 only
   E Debtor2only                                                                        Type of NONPRIORIW unsecured claim:
   I oebtor 1 and Debtor2          onty
                                                                                        E     Studentloans
   E       At bast one of the debtors and another
                                                                                        E    OHigations arising out of a separation agreement or divorce thal
   E       Cneck if this claim is for a community debt                                       you did not report as p.iority daims
                                                                                        O    Debt" to pension or profrt-sharing plans, and other similar debts
   ls the claim subject to offset?                                                      EI   otn"'. speciry_Collecllon_accounl
   ENo
   Ef v""
Debtor    1
                     Case
                      David 18-33830-thf
                            Priest                      Doc 11     Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                       Case number  1 8-33830
                                                                                                                                                Page 31 of
                                                                               60                                    1,r




                     Your NOHPRIORITY Unsecured Claims             -    Gontinuation page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
                                                                                                                                                              Total claim



      Direct TV                                                                    Last   zt   digits of account number
      Nonpriorily Creditor's Name
                                                                                                                                                             $     85.00
                                                                                   When was the debt incurred?             12120t20a8
      PO Box 105503
      Number                 Streel
      Atlanta                                                                      As of the date you file, the claim is: Check ail that appty
                                                        GA       30348
                                                             ZIP Code              u     Contingent
                                                                                   VT Unliquidated
      Who incurred the debt? Check one.
                                                                                   tr    Disputed
      [I       Debtor 1 onty
      B        Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
      E        Dubtor   l   and Debtorz onty
                                                                                   E     Student loans
      O        At bast one of the debtors and another
                                                                                   E    OHigations arising out of a separation agreement or divorce that
      E        Check if this claim is for a community debt                              you did not report as priority claims
                                                                                   E     OeOts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                   D    other    sr"ify Collection account
      f,l      tto
      E        Y".


aa
u    Eagle Financial Services                                                     Last 4 digits of account number                                            $___49q.00
     Nonprio.ity Credilo/s Name

     3411 Bardstown Rd                                                            when was the debt        incurred? 0111512010
     Number                 Street
                                                                                  As of the date you file, the claim is: Check ail that appty.
     Louisville                                         KY       40218
     City                                                    ZIP Code             fI    Contingent
                                                                                  tr    Unliquidated
     Who incurred the debt? Check one.                                            g     Disputed
     Ef       Debtor 1 onty
     E        Debtor 2 onty                                                       Type of NONPRIORITY unsecured claim:
     3        Debtor 1 and Debtor 2 only
                                                                                  E     Student loans
     E        At least one of the debtors and another
                                                                                  E     Oiligations arising out of a separation agreement or divorce thal
                                                                                        you did not report as priority claims
     B        Check if this claim is for a community debt
                                                                                  E     Debts to pension or profit-sharing plans, and other similar debls
     ls the claim subject to offset?                                              EI    otn"r. speciry Collection accouny
     []no
     Ll       Yes




                                                                                  Last 4 digits of account      number     0 5 7 I                           $   412.00
     ESM Enterprises/ MLA Holdin
     N0npriority Creditor's Name

     PO Box 11128
                                                                                  t/Uhsn was the debr     incurred? O8lO1l2O11
     Number                 Streel
     Pensacola                                                                    As of the date you file, the claim is: Check ail that appty.
                                                        FL       32524
                                                             ZIP Cod€             D     Coniingent
                                                                                  tr    Unliquidated
     Who incurred the debt? Check one.                                            g     Disputed
     EI       Debtor 1 onty
     E        Debtor 2 onty                                                       Type of NONPRIORITY unsecured claim:
     E        Debtor 1 and Debtor 2 only
                                                                                  f,l   Student toans
     fl       At least one of the debtors and another
                                                                                  fl    Obligations arising out of a separation agreement or divorce that
     D                                                                                  you did not report as priority claims
              Check if this claim is for a community debt
                                                                                  tr    Debts to pension or profit-sharing plans, and other similar debts
     ls the claim subiect to offset?                                              cl    other. Specify   Qollection account
     Druo
     Ef v..
    Debtor   1
                        CasePriest
                        David 18-33830-thf                Doc 11              Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                                 Case number 6t 18-33830                                  Page 32 of
                                      Mildb Nare           lst   ildne                    60
                       Your IIONPRIORITY Unsecured Glaims                    -   Gontinuation Page


    After listing any entries on this page, number them beginning with 4-4, followed by 4.5, and so forth.                                                            Total claim



         Evergreen Cemetery / SCI SHA                                                       Last 4 digits of account number         27 01                             $ _4qQ.0q
         Nonpriqity Credito/s Name

         4623 Preston Hwy                                                                   when was the debt      incurred? 11l05l201g
         Number            Stret
                                                                                            As of the date you file, the claim is: Check all that apply
         Louisville                                       KY              40213
                                                                         ZIP Code           tr   Contingent
                                                                                            EI   Unliquidated
         Who incurred the debt? Check one.                                                  D    Disputed
         B Debtor 1 only
         E Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
         E Debtor 1 and Debtor 2 only                                                       E    Studentloans
         E At bast one of the debtors and another                                           B    Onligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority daims
         E       Check if this ctaim is for a community debt
                                                                                            E    Debts to pension or profrt-sharing plans, and other similar debts
         ls the claim subject to offset?                                                    Ef   otn"r. specify Collection       account
         E[      rvo
         E       Y."


tra                                                                                                                                 4 5 6             3
         FBCS lnc. / Branch Banking Tr                                                      Last4digitsofaccountnumber                                                $___123.0q
-        Nonpriority Credito/s Name
                                                                                            when was the debt      incurred? 0211812011
         2200 Byberry Rd. STE 120
         Number            Stret
         Hatboro                                          PA              19040
                                                                                            As of the date you file, the claim is: Check all that apply

                                                                         ZIP Code           tr   Contingent
                                                                                            tr   Unliquidated
         Who incurred the debt? Check one.                                                  g    Disputed
         Ef      Debtor 1 only
         E Debtor 2 onty                                                                    Type of NONPRIORITY unsecured claim:
         E Debtor 1 and Debtor 2 only                                                       E    Studentloans
         E At bast one of the debtoB and another                                            E    Odigations arising out of a separation agreement or di\orce that
                                                                                                 you did not report as priority claims
         E Check if this claim is for a community          debt
                                                                                            E    Oebts to pension or profit-sharing plans,   aM other similar debts
         ls the claim subject to offset?                                                    EI   otner. speciry   Collection account
         ENo
         ts v""

                                                                                                                                                                           66.00
         Frost Amett Company/ Louisville Bahavior Health                                    Last 4 digits of account     number 1            8 4      B
         Nonpriority Credito/s Name
                                                                                            When was the debt      incurred? 041'1112012
         PO Box 198988
         Number            Slreet
                                                                                            As of the date you file, the claim is: Check all that apply.
         Nashville                                        TN              37219
                                                                         ZIP Code           E    Contingent
                                                                                            B    Unliquidated
         Who incurred the debt? Check one.
                                                                                            EI   otsputea
         !I      Debtor 1 only
         0       Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
         0       Debtor 1 and Debtor2 only
                                                                                            E    Studentloans
         E       At bast one of the debtors and another
                                                                                            E    Odigat;ons arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
         E       Ctrect if this claim is for a community debt
                                                                                            E    D"Ot" to pension or profit-sharing plans, and other similar debts
         ls the claim subject to offset?                                                    E    otner. specify   Collection account
         fl      No
         ts v""
    Debtor   1
                        CasePriest
                       David 18-33830-thf                 Doc 11     Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                        Case number (,r 18-33830                                Page 33 of
                                                                                 60
                    Your IIONPRIORITY Unseeured Glaims              -   Gontinuation Page


    After listing any enkies on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                    Total claim



         GLA Collections / Norton Adu                                              Last 4 digits of account    number      3 0 4           4
                                                                                                                                                             $_l_,9!g!9
         Nonpridty Credito/s Name
                                                                                   when was the debr      incurred?       11127 12018
         PO Box 588
         Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
         Greensburg                                       IN       47240
         City                                                   ZIP Co'le          E    Contingent
                                                                                   E    Unliquidated
         Who incurred the debt? Check one.                                         EI   oisputed
         ?       Debtor 1 only
         U       Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
         E       Deltor   1 and Debtor 2 only
                                                                                   B    $udent loans
         B       At bast one of the debtors and another
                                                                                   B    Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority daims
         E       Chect if this claim is for a community debt
                                                                                   tr   Debts to pension or profit-sharing plans, and other similar debts
         !s the claim subject to offset?                                           a other. specify qe!!e{l!enj?j:!l!2gn!
         ENo
         ts v""

ra                                                                                 Last 4 digits of account     number     0 1 3           4                 $___!q9.0q
         NrtionalCity Bank
-        Nonpritrity CreditoCs Name
                                                                                   When was the debt incurred?
         2501 Hurstbourne Pkwy
         Numbtr             Streel
                                                                                   As of the date you file, the claim is: Check all that apply
         Louisville                                       KY       40220
                                                                ZIP Code           tr   Contingent
                                                                                   tr   Unliquidated
         Who incurred the debt? Check one.                                         V    Disputed
         Ef      Debtor 1 only
         E Debtor 2 only                                                           Type of NONPRIORIW unsecured claim:
         B Debto, 1 and Debtor 2 only                                              E    Studentloans
         E At bast one of the debtors and another                                  E    Obtigations arising out of a separation agreement or di\rorce that
                                                                                        you did not report as priority claims
         E       Ctrect if this claim is for a community debt
                                                                                   tr   Debts to pension or profit-sharing dans, and other similar debts
         Is the claim subiect to offset?                                           zl   Other, Specify   Collection account
         Eruo
         d y".
                                                                                                                                                                 700.00
         PNC Bank                                                                  Last 4 digits of account     number     1 1 2            1

         Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
         3439 Taylor Blvd
         Number             Stleel
                                                                                   As of the date you file, the claim is: Check all that apply.
         Louisville                                       KY       40215
                                                                ZIP Code           tr   Contingent
                                                                                   tr   Unliquidated
         Who incurred the debt? Check one.                                         g    Disputed
         EI      Debtor 1 only
         U Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
         E Debtor 1 and Debtor 2 only                                              E    Studentloans
         E At bast one of the debtors and another                                  fJ   Ouigations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
         E       Ctrec* if this claim is for a community debt
                                                                                   tr   Debts to pension or profit-sharing dans, and other similar debts
         ls the claim subiect to ofGet?                                            g    Other            Collection account
         ENo
         E!      v."
    Debtor'l         Case  18-33830-thf
                     David Priest                        Doc 11                  Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                                      Case numoer 1yp*y't 8-33830
                                                                                                                                                                Page 34 of
                        FiEt   Nfre                           Last   Nffie                   60
                     Your IIONPRIORITY Unseeured Ctaims                                 Gontinuation page
                                                                                  -

    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and
                                                                                                 so forth.                                                                    Total claim


          Professional Financial Services                                                          Last 4 digits of account number          043             5
                                                                                                                                                                             $___q!0.!q
          1230 Liberty Bank Ln STE 120                                                             When was the debt ineurred?             06t29t2010
         Number                Str+
          Louisville                                     Ky                    40220               As of the date you file, the ctaim is: Check all that appty.
                                                         Stiate              ZIP Code              E     Contingent

         Who incurred the debt? Check one.
                                                                                                   U     Unliquidated
                                                                                                   EI    oisputeo
         ?      Debtor 1 onty
         E      Debtor 2 onty                                                                      Type of NONPRIORITY unsecured claim:
         E      Oebtor 1 and Debtor 2 only
         D      At bast one of the debtors and another
                                                                                                   E     Studentloans
                                                                                                   B     Obligations arising out of a separation agreement or divorce thai
         E      Ctrect if this claim is for a community debt                                             you did not report as priority claims
                                                                                                   E     Deots to pension or profit-sharing plans, and other similar debts
         ls the claim subject to offset?
                                                                                                   Ef    otn"r. specirv-Qglection       account
         ENo
         6 y".

1421
u        Spectrum / Time Warner Cable                                                             Last 4 digits of account number          8217                              $___l2z.0q
         PO Box 1060                                                                              When was the debt incurred?             05t21t2A18
         Number                Stre€l
         CarolStream                                                                              As of the date you file, the claim is: Check aI that apply.
                                                         IL                   60132
                                                                             ZIP Code             E     Contingent

        Who incurred the debt? Check one.
                                                                                                  E     Unliquidated
                                                                                                  EI    Disputed
         ?     oebtor   t   only
         fl    Debtor 2 onty                                                                      Type of NONPRIORITY unsecured claim:
        U Dentor 1 and Debtor 2 only
        E At bast one of the debtors and another                                                  f]    student loans
                                                                                                  B     OOtigations arising out of a separation agreement or divorce thal
        E      Cnecf if this claim is for a community debt                                              you did not report as priority claims
                                                                                                  tr    Debts to pension or profit-sharing plans, and other similar debts
        ls the claim subject to offset?                                                           g other. speciry rqolleqtlgn         sqqQlunt
        El     ruo

        D      yes



        Springleaf Financial Services                                                             Last4digitsofaccountnumber3                   0 3        7                 $___1.39
        tlonpriority Credilods Name

        820 Eastern Pkwy                                                                          WhGn was the debt incurred?
        Number              Slret
        Louisville                                                                                As of the date you file, the elaim is: Check alt that appty.
                                                         KY4021
                                                                                                  E     Contingent

        Who incurred the debt? Check one.
                                                                                                  E     Unliquidated
                                                                                                  EI    Disputed
        EI     Debtor.t onty
        B Debtor 2 onty                                                                          Type of NONPRIORITY unsecured claim:
        I Debtor 1 and Debtor 2 only
        f] At bast one of the debtors and another                                                E     Studentloans
                                                                                                 B     Ofligations arising out of a separation agreement or divorce that
        D Ctreck if this claim is for a community         debt                                         you did not report as priority claims

       !s the claim subject to offset?
                                                                                                 tr    Debts to pension or profifsharing dans, and other similar debts
                                                                                                 zl    other.   spedry_qelleltlenjegellult
        ENo
        E     Y."
 Debtor    1         Case  18-33830-thf
                     David Priest                        Doc 11            Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                               Case number   18-33830                                      Page 35 of
                        Fi6t   Nme        Midde   Nee      Lat l{ane                   60
                     Your iIOIIPRIORITY Unsecured Claims                          Gontinuation page
                                                                            -

 Affer listing any entries on this page, number them beginning with 4.4, fofiowed by 4.5, and so forth.
                                                                                                                                                                      Total claim

EA
L-l    Heigrrt Finance                                                                       Last 4 digits of account number          6892                            $_   !,021.09
       Nonpriority Creditor's Name
                                                                                             When was the debt incurred?             11105t2A18
       2719 Fl. Campbell Blvd.
       Number                  Stret
       Hopkinsville                                                                          As of the date you file, the claim is: Check      alt that apply.
                                                         KY              42240
                                                         State         ZIP Code              E     Contingent
                                                                                             I     Unliquidated
      Who incurred the debt? Check one.
                                                                                             Ef    Disputed
       !I      Debtor 1 onty
       E       Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       E       OeUtor    t   and Debtor 2 only
       E       At bast one of ttle debtors and another
                                                                                             fl   Student loans
                                                                                             E    OHigations arising out of a separation agreement or divorc€ that
      E        Cnect if this claim is for a community debt                                        you did not report as priority c.laims
                                                                                             B    Debts to pension or profit-sharing plans, and other similardebts
      ls the claim subject to offset?
                                                                                             E    Ottrer. specity.   Collection account
      Euo
      ts v""


      Hoak lnsurance Services/ Erie                                                         Last 4 digits of account number          7499                                   915.00
      Nonpriority Creditods Name

      100 Erie Plane                                                                        lllthen was rhe debr      incurred? 1212012018
      Number                   Streel
                                                                                            As of the date you file, the claim is: Check       atl that appty.
      Erie                                               PA             16530
                                                                       ZIP Code             tr    Contingent
                                                                                            g     Unliquidated
      Who incurred the debt? Chec* one.
                                                                                            tr    Disputed
      Ef       Debtor 1 onty
      U        Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      fl       Debtor   t    and Debtor 2 onty
                                                                                            E     Studentloans
      E        At bast one of the debtors and another
                                                                                            E     Obligations arising out of a separation agreement or divorce that
      fl       Cnecf if this claim is for a community debt
                                                                                                  you did not repo( as priority daims
                                                                                            E     Debts to pension or profit-sharing plans, and other similar debts
      ls the claim subject to offset?                                                       Ef    otne'. speciry_Collection_Accognt
      EHo
      E        Yes


                                                                                                                                                                            325.00
      Jeff Harvey Sales                                                                     Last 4 digits of account     number      2 6 6            7
      t'lonpriority Creditor's Name

      3501 S 7th Street                                                                     when was the debr         incurred? 0210912009
      Numbtr                   Stret
                                                                                            As of the date you file, the claim is: Check a[ that appty.
      Louisville                                         KY             40216
      City                                                             ZIP Cade             tr    Contingent
                                                                                            u     Unliquldated
      Who incurred the debt? Check one.
      EI       Debtor 1 onty
                                                                                            v     Disputed


      f,l Debtor 2 only                                                                     Type of NONPRIORIW unsecured claim:
      U Debtor 1 and Debtor 2 only                                                          E     Studentloans
      ff At bast one of the debtors and another                                             E     Obligations arising out of a separation agreement or divorce that
      B Cneck if this claim is for a community debt                                               you did not report as priority daims
                                                                                            E     Debts to pension or profit-sharing dans, and other similar debts
      ls the claim subject to oftet?                                                        E[ otn"'. speciry 'qq!!gg!ion ac@unt
      ENo
      ts y""
 Debtor   1         Case
                    David 18-33830-thf
                          Priest                     Doc 11      Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                     case number 1ir*rm) 18-33830
                                                                                                                                               Page 36 of
                                                                             60
                    Your NONPRIORTTY Unsecured Glaims                  Gontinuation page
                                                                   -

  After Iisting any entries on this page, number them beginning with 4.4, foflowed by 4.5, and so forth.
                                                                                                                                                             Total claim


      Kleinert Kutz Associates                                                    Last 4 digits of account      number     4 4        3    3
      Nonpriority Crediio/s Name                                                                                                                            $     28.00
      225 Abraham Flexner Way STE 700                                             when was the debt        incurred?     i,r,ri,
      Number                Street
      Louisville                                     KY                           As of the dale you file, the claim is: Check all that apply.
                                                               40202
                                                              ZIP Code            E     Contingent

      Who incurred the debt? Check one.
                                                                                  B     Untiquidateo
                                                                                  Ef    Disputea
      ? Debtor 1 onty
      B Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      E Debtor 1 and Debtor2 onty
      fl At bast one of the debtors and another                                   E     Studentloans
                                                                                  E     Obtigations arising out of a separation agreement or divorce that
      U       Check if this claim is for a community debt                               you did not report as priority claims
                                                                                  tr    Debts to pension or profit-sharing plans, and other similar debts
      !s the claim subject to offset?
                                                                                  d other. speciry Collection          account
      tsxo
      E       Y."


l42el
lJ    Lendmark Financial                                                         Last 4 digits of account      number     0 0 7           4                        3.28
                                     Service
      Nonpriority Credilor's Name

      9346 Cedar Center Way                                                      when was the debr        incurred? 0412112018

      Louisville                                     KY       40291
                                                                                 As of the date you file, the claim is: Check aI that appty.
                                                            ZIP Code             E     Contingent
                                                                                 U     Unliquidated
     Who incurred the debt? Check one.
                                                                                 El    oisputed
      EI      Debtor 1 onty
      E Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only
                                                                                 E     Studentloans
      E At bast one of the debtors and another
                                                                                 E     Ofligations arising out of a separation agreement or divorce that
      E       Check if this claim is for a community debt                              you did not report as priority claims
                                                                                 E     Debts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                 EI    otner..   speciry ,Qq!!eg!ion account
     DNo
     E[ y""


                                                                                 Last 4 digits of account number
                                                                                                                                                            $___99 0q
     LG&E
     Nonpriority Credito/s Name
                                                                                 When was the debt incurred?
     820 W Broadway
     Number             S
     Louisville                                      KY                          As of the date you file, the claim is: Check ail that appty.
                                                            ZIP Code             El    Contingent
                                                                                 Ef    Untiquidated
     YYho       incurred the debt? Check one.
                                                                                 E     Disputed
     B        Debtor 1 onty
     O     Debtor 2 onty                                                         Type of NONPRIORITY unsecured claim:
     E     Debtor 1 and Debror 2 only
     E     At least one of the debtors and another
                                                                                 E     Studentloans
                                                                                 E     OHigations arising out of a separation agreement or divorce that
     Q     Ctrect if this claim is for a community debt                                you did not report as priority daims
                                                                                 Q     Debts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                 E     Ottrer. Specitrr
     ENo
     fl    yes
 Debtor   1         CasePriest
                    David 18-33830-thf                  Doc 11      Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                        Case number  18-33830                                       Page 37 of
                                                                                60
                    Your NOilPRIORITY Unseeured Glaims                     Gontinuation page
                                                                     -

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
                                                                                                                                                                 Total claam



      Louisville Metro EMS                                                            Last 4 digits of account number          5085                             $    200.00
      I'lonpritrity Credito/s Name

      PO Box 34338                                                                    When was the debt incurred?            07t10t2018
      Number               Stret
      Louisville                                                                      As of the date you file, the claim is: Check      alt that appty.
                                                        KY
                                                                ZIP Code              D     Contingent
                                                                                      tr    Unliquidated
      Who incurred the debt? Check one.                                               g     Disputed
      ?        Debtor 1 only
      E        Debtor2only                                                           Type of NONPRIORTTY unsecured claim:
      E        Debtor 1 and Debtor 2 only
      O
                                                                                      E     Studentloans
              At bast one of the debtors and another
                                                                                      E     Obtigations arising out of a separation agreement or divorce that
      E       Cnect if this claim is for a community debt                                   you did not report as priority claims
                                                                                     0      Delt" to pension or profilsharing plans, and other similar debts
      ls the claim subject to offset?
                                                                                      E     o*'"'. speciry-qe]leelen 3eqqqnt
      ENo
      ts v""

Fza
u   Louisville                                                                       Last 4 digits of account number
                          Water Company                                                                                                                         $_____2q.09
      Nonpriority Creditods Name

      550 South 3rd Street                                                           when was the debt        incurred? 1212012018
     Number               Street
                                                                                     As of the date you file, the claim is: Check afi that appty.
      Louisville                                       KY        40202
                                                               ZIP Code              tr    Contingent
                                                                                     EI    Unliquidated
     Who incurred the debt? Check one.
                                                                                     5t    Disputed
     EI       Debtor 1 only
     E Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
     E Debtor 1 and Debtor2 only                                                     O     Studentloans
     E At bast one of the debtors and another
                                                                                     E     Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority daims
     U Ctrect if this claim is for a eommunity debt
                                                                                     E     Debts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?                                                 E[    otn"'. speciry_Collect!_on     account
     EI       ruo

     ff       Yes


                                                                                                                                                                    254.00
     Sunrise Credit Services, lnc                                                    Last 4 digits of account     number      B 2 1           7
     Nonpriority Credito/s Name

     PO Box 9100                                                                     When was the debt       incurred? 1AnBl2O18
     Number               Street
     Farmingdale                                       NY        1fiSA               As of the date you file, the claim is: Check ail that appty.
     Urty                                              Siale   Zlp Code              E     Contingent
                                                                                     ff    Udiquidated
     Yllho incurred the debt? Check one.
                                                                                     Ef    Disputed
     B        Debtor 1 onty
     E        Debtor 2 onty                                                          Type of NONPRIORITY unsecured claim:
     U        D.btor l and Deblor2 only
                                                                                     E     Studentloans
     f]       At hast one of the debtors and another
                                                                                     E     Obligations arising out of a separation agreement or divorce that
     B        Chect< if   this ctaim is for a community debt                               you did not report as priority claims
                                                                                     E     DeOts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                     E     otn"r. speciry Collection account
     fl       No
     ts v."
 Debtor   1         Case  18-33830-thf
                    David Priest                      Doc 11         Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                         Case numuer 1r*--1 18-33830
                                                                                                                                                  Page 38 of
                                                                                 60
                    Your NONPRIORITY Unsecured Glaims                      Gontinuation page
                                                                      -

 After listing any entries on this page, number them beginning with 4.4, foflowed by 4.5, and so forth.
                                                                                                                                                                Total claim

14311
l-J   Tipton & Unroe                                                                  Last 4 digits of account number          4907                                   33.00
      5135 Dixie Hwy                                                                  llYhen was the debt incurred?          08/08/2008
      Number
      Louisville                                                                      As of the date you file, the claim is: Check alt that apply.
                                                      KY          40216
      City                                            State     ztp Code              U     Contingent

      Who incurred the debt? Check one.
                                                                                      E     Unliquidated
                                                                                      Ef    Disputed
      B Debtoll onty
      E Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      0 DeOtor 1 and Debtor2 onty
      B At bast one of the debtors and another                                        E    $udent loans
                                                                                      E    OUigations arising out of a separation agreement or divorce that
      I       Chect if this claim is for a community debt                                  you did not report as priority daims
                                                                                      E    Oebts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                      Ef otr"r.   5pgc;fr/   Collection account
     Ef       No
     E        ves



@    Univerqity of Louisville Hospital                                               Last 4 digits of account      numbet     2 7 't          6                $__QJ!q.oq
     i,lonpriority O€dilo/s Name
                                                                                     when was the debt        incurred?
                                                                                                                             -"!g-Z-
     PO Box 70115
     Number             Street
     Louisville                                                                      As of the date you file, the claim is: Check a[ that apply.
                                                      KY          40270
                                                                ZIP Code             B     contingent
                                                                                     E     Untiquidated
     Who incurred the debt? Check one.
                                                                                     EI    Di"prt"o
     Er Debtor't only
     D        Debtor 2 only                                                          Type of NONPRIORIIY unsecured claim:
     D        D"btor 1 and Debtor 2 only
     U        At bast one of the debtoB and another
                                                                                     E     Studentloans
                                                                                     E     OUigations arising out of a separation agreement or divorce that
     E        Cnect if this ctaim is for a community debt                                  you did not report as priority claims
                                                                                     E     Debts to pension or profit-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                     E[    otn"r. specifr/ ,Cq!!ect!en    iaqqunt
     Bruo
     Xf y".

                                                                                                                                                                   500.00
    World Finance Company                                                            Last 4 digits of account number
     Nonpriority Credito/s Name

     1226 ShelbWille Rd                                                              When was the debt incurred?
     Number             Street
     Louisville                                                                      As of the date you file, the claim is: Check a[ that apply.
                                                      KY 402t
                                                                ZIP Code             E    Contingent
                                                                                     E     Untiquidated
    Who incurred the debt? Check one.
                                                                                     D    Disputed
    EI        Debtor 1 onty
    I         Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
    E     Debtor 1 and Debtor 2 only
    El
                                                                                     D    Studentloans
          At bast one of the debtors and another
                                                                                     E    Oiligatons arising out of a separation agreement or divorce that
    B Chect if this           claim is for a community debt                               you did not report as priority daims
                                                                                     tr   Debts to pension or profit-sharing plans, and other similar debts
    ls the claim subject to offset?                                                  g    other. specin/   qo!!ll!i!!!ln 3!i!x)qnL
    EI    No
    E     ves
 Debtor   1
                    CasePriest
                    David 18-33830-thf                  Doc 11     Filed 01/04/19 Entered   01/04/19 13:35:47
                                                                                       Case number   18-33830                                   Page 39 of
                                                                               60
                    Your NONPRIORITY Unsecured Glaims              -    Gontinuation page


 After listing any entries on this page, number them beginning with it.4, followed by 4.5, and so fonh.                                                     Total claim


l+sql
tJ      Taylor Blvd Pic Pac                                                        Last 4 digits of account number          115_                                  71.00
                                                                                   When was the debt incurred?            05t26t2008
        3110 Taylor Blvd
        Number          Streel
                                                                                   As of the date you file, the claim is: Check all that apply.
        Louisville                                      KY       40215
                                                             ZIP Code              E    Contingent
                                                                                   E    Unliquidated
        Who incurred the debt? Check one.
                                                                                   E    Disputed
        B     Debtor 1 onty
        fJ    Debtor2 only                                                         Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor2 only                                                D    Studentloans
        f] At bast one of the debtors and another                                  E    Obtigations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
        E     Check if this claim is for a community debt
                                                                                   tr   Debts to pension or profit-sharing plans, and other similar debts
        ls the claim subiect to offset?                                            zl   Other             Collection account
        Druo
        E     ves




        Yellow Ambulance                                                           Last 4 digits of account number                                          $__lqq.0q
        Nonpriority Creditods Name
                                                                                   When was the debt incurred?
        421 Gernert Ct
        Number          Strst
                                                                                  As of the date you file, the claim is: Check all that apply.
        Louisville                                      KY       40217
                                                             zlP code              E    Contingent
                                                                                   E    Unliquidated
        Who incurred the debt? Check one.
                                                                                   EI   Disputeo
        EI    Debtor 1 only
        E Debtor2only                                                             Type of NONPRIORITY unsecured claim:
        E Debtor 1 and Debtor 2 only                                               E    Studentloans
        E At bast one of the debtors and another                                   E    Oiligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
        E     Check if this claim is for a community debt
                                                                                   o    Debts to pension or profit-sharing plans,
        ls the claim subject to offset?                                            g other. speciry CqlkliliQn sSqqqqtand other similar debts
        Druo
        Ef y""


                                                                                  Last 4 digits of account number
        Nonpriority Credilo,'s Name
                                                                                  When was the debt incurred?

                                                                                  As of the date you file, the claim is: Check all that apply.

                                                                                   E    Contingent
                                                                                   tl   Unliquidated
        Vllho incurred the debt? Check one.
                                                                                   E    Disputed
        E     Debtor 1 only
        E     Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
        E     Debtor 1 and Debtor 2 only
                                                                                  E     Studentloans
        B     At least one of the debtors and another
                                                                                  D     Odigations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority daims
        D     Cnect if this claim is for a community debt
                                                                                  E     Debts to pension or profit-sharing plans, and other similar debts
        ls the claim subject to offset?                                           E     Other. Specify.
        UNo
        E     Y"=
     Case 18-33830-thf                     Doc 11              Filed 01/04/19 Entered 01/04/19 13:35:47                                      Page 40 of
 Debtor.t David Priest                                                     60     Case number 18-33830
                                                   bstNme


               Lbt o,ilrerc to Be Notified About a Debt rhat you Alreadr Listed
@
 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts             1   or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Pafts 1 or 2, list the
    additional creditorc here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2" do not fill out or submit this page.

        West Virginia Recovery Dept                                    On which entry in Pafi 1 or      Parl2 did you list the original creditor?
      Name

      PO Box'1489                                                       Line   4.4 of (Check one): E          Part 'l: Creditors with Priority Unsecured Claims
                                                                                                        M prrt Z, Creditors    with Nonpriority Unsecured Claims

                                                                        Last 4 digits of account number         4 5 6          3
      Lumberton                            NC          28359
      City                                 State            ZIP Code


      Enhanced Recovery Company                                         On which enlry in Part   { or Part 2 did you list the original creditor?
      Name

      8014 Bayberry Rd.                                                 Line   4.3 of (Check one): D          Part 1: Creditors with Priority Unsecured Claims
      Nr.b",        St*t                                                                                Ul prrt    2: Creditors with Nonpriority Unsecured
                                                                        Claims

      Jacksonville                         FL          32256            Last 4 digits of accou;rt number         3351
      City                                                  ZIP Code


      First Premier/ LUNV Funding                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      726 Exchange St                                                   Line   4.5 of (Check one): D          Part 1: Creditors with Priority Unsecured Claims
      Number        SlJ@t                                                                               Ef Prrt Z, Creditors    with Nonpriority Unsecured
                                                                        Claims

      BufFalo                               NY          142210          Last 4 digits of account      number      1 5 7         5
      City                                 State            ZIP code

      Firct Premier/ LUNV Funding                                       On which entry in Part 1 or Part 2 did you list the original crediior?
      Name

      726 Exchange St                                                   Line   4.5 of lCheck    one).   E     part'1: Creditors with Priority Unsecured Claims
      Number        Stret                                                                                GI Part2:    Creditors with Nonpriority Unsecured
                                                                        Claims

      Bufhlo                                NY          14210           Last 4 digits of account number          37 32
      City                                                  ZIP Code


      National Credit Adjusters                                         On which entry in Part    I   or Part 2 did you list the original creditor?

      PO Box 3023                                                       Line   4.7 of (Check one): fl         part 1: Creditors with Priority Unsecured Claims
      Number        StIet                                                                                M    Prrt Z, Creditors with Nonpriority Unsecured
                                                                        Claims

      Huctchinson                          KS          67504            Last4digitsofaccountnumberT                   8 6       7
      City                                 State            ZIP Code

      Evergreen Cemetery/SCl SHA                                        On which entry in Part 1 or Part 2 did you list the origina! creditor?
      Name

      4623 Preston Hwy                                                  1;ns   4.13 of   (Check one):    E    part 1: Creditorswith Priority Unsecured Claims
      Number Str@t                                                                                       El   Pa.t Z: Creditors with Nonpriority Unsecured
                                                                        Claims

      Louisville                           KY          40213            Last 4 digits of account number          06        48
      City                                                  ZIP Code


      Frost Arnett Company                                              On which entry in Part 1 or Pari 2 did you list the original creditor?

      PO Box 198988                                                     L;ns 4.1   5 61 (Check one): D        Part 1 : Creditors with Priority Unsecured Claims
                                                                                                     d        partZ: Creditors with Nonpriority Unsecured
                                                                        Claims
      Nashville                            TN          37219
      City                                                              Last 4 digits of aeeount      number 5        2    O    4


Official Form 106UF                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   page   _   of   _
          Case 18-33830-thf Doc 11                                    Filed 01/04/19 Entered 01/04/19 13:35:47                                                 Page 41 of
                  Priest                                                          60     case number 1;r*mn) 18-33830
Debtor   1 David
               NameFiEliltiilftm-L"st Nam'



                  u.t ott "o           to e* xotifi"d Abo.rt       D"bt    rt'"t Yo' ltt""dy Litt"d
@                                                              "
                                                                                     debt that you already listed in Parts I or 2' For
5. Use this page only if you have others to be notified about your bankruptcy, for a someone else, tist the original creditor in Parts 1 or
   example, ff a collection agency is trying to collect from yo-, fo. debt you owe to
                                                                          "
    2, then list the collection agency here. Similarly, if yo,, t rr. more than _o-ne
                                                                                      creditor for any of the debts that you listed in Parts 1 ot 2' list the
                                                                             notified  for any debts-in Parts 1 or 2, do not fill out or submit this page'
    additional creditorc here. lf you do not have aduitioriJ persons to be

          West Virginia Recovery                Dept                              On which entry in Part   I   or Part 2 did you list the original creditor?
         Nare

         PO Box 1489                                                              u6s   4.4 of (check one).. E                part 1: Creditors with Priority unsecured claims

         Number           Saet                                                                               d                p"tt 2: Creditors with Nonpriority Unsecured Claims

                                                                                  Last 4 digits of account number
                                                                                                                                4 5 6               3
         Lumberton                                  I.lC       ,S35,

         EnhanCed ReCovery                  COmpany                                On which entry in Part 1 or Part 2 did you list the origina! creditor?
         Name

         8014 Bayberry Rd.                                                         1;ns   4-3 of (Check one)'. D              Part 1: Creditors with Priority Unsecured Claims
         Number           Street                                                                                         E[   part 2: Credilors with Nonpriority Unsecured
                                                                                   Claims

         Jacksonville                                FL        32256               Last4digitsofaccountnumber3                             3 5       1

         City                                        State          ZIP Code


          First Premier/ LUNV Funding                                              On which entry in Part      I       or Part 2 did you list the original creditor?
         Name

         726 Exchange St                                                           1;ns    4'5 of (Check one): D               part 1: Creditors with Priority Unsecured Claims

         Number Street                                                                                                    EI Prrt 2: Creditors      with Nonpriority Unsecured
                                                                                   Claims

          Buffalo                                    NY            142210          Last 4 digits of account        number         1 5 7                 5
                                                                    ZIP Code


          First premier/ LUNV               Funding                                on which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                        4.5 of (Check one): D part 1: Creditors with Priority Unsecured Claims
                                                                                   Llneruul\U,,cL^elPaa2..creditorSwithNonpriorityUnsecured
                                                                                   Line

                                                                                   Claims

          Buffalo                                     NY           14210           Last 4 digits of account        number         3 7 3                 2
          City                                                      ZIP Code


          National Credit Adjusters                                                On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          PO Box 3023                                                               Line   4.7 of (Check one): E               part    1: Creditors with Priority Unsecured Claims

          Number              Strel                                                                            d               part Z' Creditors with Nonpriority Unsecured
                                                                                    Claims

          Huctchinson                                 KS           67504            Last 4 digits of accounr           number     7 8 6                 7
          City                                       State           ZIP Code


          Evergreen Cemetery/SCl                  SHA                               On which entry in Part         I   or Part 2 did you list the original creditor?
          NaBe
                                                                                    11n6   4.13 of   (Check one):         El   part 1: Creditorswith Priority Unsecured Claims
          4623 Preston Hwy
          Number              Streel                                                                                      El   Patt Z, Creditors with Nonpriority Unsecured
                                                                                    Claims

           Louisville                                 KY           40213            Last 4 digits of account           number      0 6 4                 8
          CitV                                        State          ZIP   we

           Frost Arnett           Company                                           On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

           PO Box         1   98988                                                 1;ng 4.1   5   s1 (Check onel          E    Part   1   : Creditors with Priority Unsecured Claims
           Nrmb"t             Stt .t                                                                                       d    PartZ, Creditors with Nonpriority Unsecured
                                                                                    Claims

           Nashville                                  TN           37219
                                                                                    Last 4 digits of account           number o    5204
                                                                                                                                     z u                 n
           Crty                                                      #

 Official Form 106E/F                                         Schedule EIF: Creditors lilho Have Unsecured Claims
                                                                                                                                                                            page   _    of

                                                                                                                                                                                             -
          Case
           David18-33830-thf
                 Priest                      Doc 11         Filed 01/04/19 Entered  01/04/19 13:35:47
                                                                                 Case number  18-33830                  Page 42 of
                                                                        60
          Add the Amounts for Each Type of Unsecured Glaim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C.   S 159.
   Add the amounts for each type of unsecured claim,




                                                                                  Total claim


               6a. Domestic support obligations                           6a.                          0.00
Total claims
from Part 1
               6b. Taxes and certain other debts you owe the
                   government                                             6b.                          0.00

               6c. Claims for death or personal iniury while you were
                   intoxicated                                            6c.                          0_00

               6d. Other. Add all other priority unsecured claims.
                   Write that amount here.                                6d. +                        0.00



               6e. Total. Add lines 6a through 6d.                        6e.
                                                                                  $                    0.00


                                                                                  Total claim

               6f. Student loans                                          6f.                          0.00
Total claims
from Part 2    69. Obligations arising out of a separation agreement
                   or divorce that you did not report as priority
                   claims                                                 69.                          0.00
               6h. Debts to pension or profit-sharing plans, and other
                   similar debts                                          6h,                          0.00

               6i. Other. Add all other nonpriority   unsecured claims.
                   Write that amount here.                                6i. +                  32,714.40


               6j. Total- Add lines 6f through 6i.                        6j.
                                                                                   $             32,714.40
            Case 18-33830-thf                    Doc 11               Filed 01/04/19 Entered 01/04/19 13:35:47                                Page 43 of
                                                                                  60


  Debtor               David Priest
                       FidNme                    MirdteName       f
  Debtor 2
  (Spou*tffiling) F.dNft                         Mildle   Nme             La$   Nfre

  United States Bankruptcy Court for the:   Westem District of Kentucky

  casenumber 1g-33930
   (lf   knM)                                                                                                                                E   Checf ii this is an
                                                                                                                                                 amended filing


Official Form 106G
schedule G: Executory Gontracts and unexpired Leases                                                                                                      12115
Be as complete and accurate as possibte. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fil! it ou! number the entdes, and attach it to this page. On thl top of any
additional pages, write your name and case number (if known).

  1.     Do you have any executory contracts or unexpired leases?
         E      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         E! y...     Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Propefi (Official Form 106A18).

 2.      List separately each person or company with whom you have the contract or lease. Then state what each conkact or lease is for (for
         example, rent, vehic.le lease, cell phone). See the instructions for this form in the instuction booklet for more examples of executory coniracts and
         unexpired leases.



         Person or company with whom you have the contract or lease                                State what the contract or lease is for

2'1 Louisville Leasing / Kevin Oetken                                                       Lease for rent
         Name
         PO Box 5275
         Number          Street
         Louisville                      KY               40255
         City                               State     ZIP Code

2'2 one Main                                                                                Contract for car
         Name
         PO Box 1010
         Number         Street
         Evansville                      lN               47706
         City                               State     ZIP Code
2.3




         Number         Street


         City                               State     ZIP Code




         Number         Street


         City                               State     ZIP Code




         Number         Street


         City                               State     ZIP Code


Official Form'106G                               Schedule G: Executory Contracts and Unexpired Leases                                             page 1 of   1
        Case 18-33830-thf                                Doc 11                  Filed 01/04/19 Entered 01/04/19 13:35:47                                   Page 44 of
                                                                                             60

 Debtor    1       David Priest

 Debtor 2
 (Spous, if filir€) Fid Mme                              lffib Nah€                   La$Name


 United States Bankruptcy Court for fte:           Westem District of Kentucky

 Casenumber          18-33830
 (lf knM)
                                                                                                                                                            El cne*if this is an
                                                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Godebtors                                                                                                                                              12t15
Codebtorc are people or entities who are also Iiable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are egually rcsponsible for supplying correct information. lf more space is needed, copy the Mditional Page, fill it out,
and number the entries in the boxes on the lefi. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (lf you are filing                       a joint case, do not list either spouse as a codebtor.)
       Ul tto
       E    Yes
 2. }lrlthinthe last 8 years, have you lived in a communigr property state or territory? (Community propefty states and tern?ones include
     Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       M    No- Go to line 3.
       E    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            ENo
            E     Y"s. ln which community state or tenitory did you live?                                       . Fill in the name and cunent address of that person.



                  Name of )@ur sp@se,        fmer spous, or legal   equivalenl



                  Numbel            Street



                  City                                               State                         ZIP Code


 3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. llake sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule ElF (Ofiicial Form f 06E/F),                        ot Schedule    G   (Official Form 106G). Use Schedule D,
       Schednle HF, or Schedule G to fill out Column 2.

        Column      1:   Your   codebtor                                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                                          Check all schedules that apply:
fl
E!         N/A
                                                                                                                           E    schedule D, line
                                                                                                                           fl   schedute E/F, tine
                                                                                                                           O    schedule G, line


         ''o
F;l                                                                                                                        E    schedule D, line
                                                                                                                           El   schedute E/F, tine
         Number            Skeet                                                                                           E    schedule c, line

         Citv

ls:l
II                                                                                                                         E    schedule D, line       _
                                                                                                                           E    schedule E/F, line
           Number          Streel                                                                                          E    schedute   c,   line

           City                                                                                     ZIP Code



Ofiicial Form 106H                                                                 Schedule H: Your Codebtors                                                   page 1 of   1
          Case 18-33830-thf                   Doc 11           Filed 01/04/19 Entered 01/04/19 13:35:47                                          Page 45 of
                                                                           60


  Debtor     1
                          David Priest
                        FIFINa@                Midft Nare                  L$t Name

  Debtor 2
  (Spes,     if   filing) FidName              Middle Nahe                 La$ Name


  United States Bankruptcy Court for the. Western District   of Kentucky

  Case number
   (lf   knM)                                                                                                  Check if this is:
                                                                                                               E An amended filing
                                                                                                               E A supplement showing       postpetition chapter 13
                                                                                                                    income as of the following date:
Official Form 1061                                                                                                  MM    / DD/ YYYY
Schedule l: Your lneome                                                                                                                                         12t15
Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equallyr rcsponsible for
supplying correc't information. lf you are married and not filing joinlly, and your spouse is living with you, include informafron         you. rpo,r"..
lf you are separated and your spouse is not filing with you, do not include information about ydur sp6use. lf more space is needed,"'bo,rtaitach a
separate sheet to this form. On the top of any additional pages, write your name and case number 1it known)- Answer every question.




 t.   Fill in your employment
      inlormation.                                                              Deblor   1                                      Debtor 2 or non-fiting spouse
      lf you have more than one job,
      attach a separate page with
      informationaboutadiitional Employmentstatus                            E    Emptoyed                                      E    Employed
      employers.                                                             El   Not employed                                  D    Not employed
      lnclude part-time, seasonal, or
      self-employed work.
                                            occupation
      occupation may include student
      or homemaker, if it applies.
                                            Employer's name

                                            Employer's address
                                                                            Number    Street                                  Number    Street




                                                                            city                 state   ztP code             City                  State ZIP Code
                                            How long employed there?


                      Give Detaits About tonthty lncome
@
      Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-filing
      spouse unless you are separated.
      lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
      below. lf you need more space, attach a separate sheet to this form.

                                                                                                         For Debtor   1        For Debtor 2 or
                                                                                                                               non-filing spouse
         List monthly gross wages, salary, and commissions (before all payroll
         deductions). lf not paid monthly, calculate what the monthly wage would         be.     Z.   g               0         $_
 3. Estimate and list monthly ovedime pay.                                                       3. + $_____ I                +$

                                                                                                 ,I
 4. Calculate gross income.         Add line 2 + line 3.
                                                                                                      '----'l
Official Form 1061                                                  Schedule l: Your lncome                                                              page   1
             Case 18-33830-thf                  Doc 11          Filed 01/04/19 Entered 01/04/19 13:35:47                                     Page 46 of
                                                                            60
                        David Priest                                                                     Case number   1ir
                       Fd   Nffie




                                                                                                      For Debtor   I         For Debtor 2 or
                                                                                                                             non-filinq spouse
          Copy line il here..................                                            )+.                                   $

 5. List all payroll deductions:

           5a. Tax, Illedicare, and Sociat Securitlr deductions                            5a.       $                         $
           5b. Mandatory contributions for retirement plans                                sb. $_________q_                    $
           5c. Voluntary contributions for retirement plans                                5c. $---------q                     $
           5d. Required repayments of retirement fund loans                                5d. $_________0                     $
           5e. Insurance                                                                   5e.50                               $
           5f.   Domestic support obligations                                              sf.       $                         $

           59. Union dues                                                                  5s.       $                         $

           5h. Olher deductions. Specify:                                                  5h. +$                            +$
    6. Add the payroll deduc{ions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h              6,$
    7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

          List all other income regularly received:
           8a. Net income from rental property and from operating a business,
               profession, or farm
                 Attach a statement for eac+l property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                                                                                                     $
                 monthly net income.                                                       8a.
           8b. lnterest and         dividends                                              8b.       u
           8c. Familysupportpaymentsthatyou, a nonfrling spouse, ora dependent
               regularly receive
                 lnclude alimony, spousal support, child support, maintenance, divorce                                 g
                 seftlement, and property setflement.                                      8c.
                                                                                                     $_____
           8d. Unemployment        compensatlon                                            8d.
           8e. Social       Security                                                       8e.       $____l_q5g_
           8f. &her government assistance that you regularly receive
                 lnclude cash assistance and the value (if known) of any non-cash assistance
                 that you receive, sucir as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specifu:                                                                  8f.       $__________q              $.


                                   income
           89. Pension or retirement                      8g. $___     3                                                       $

           8h. Other monthly:ncome. Specify:              8h + $       q                                                     +$
    g. Addallotherincome.AddlinesBa+8b+8c+8d+8e+8f+8g+8h. r. l-$   1,6581                                                      $

'10-Calculate monthly income. Add line 7 + line 9.



1
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

    '1.   State all other regular contributions to the expenses that you list in Schedule J.
                                                                                               ,o
                                                                                                    | ,-----:elul*             $
                                                                                                                                                       F_t
          lndude contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedu/e J,
                                                                                                                                                   +                     g
          Specifo:                                                                                                                           11.           $______
12-       Add the amount in the last column of line 10 to the amount in line l{. The result is the combined monthly inmme
          Write that amount on the Summary of YourAssets and Liabilities and Ceiain Statistical lnformation, if it applies                   12.       l,'.*l
                                                                                                                                                       I
                                                                                                                                                       Combined
                                                                                                                                                       monthly income
    13.    Do you expect an increase or decrease within the year after you file this form?
           E   No.
           El    Yes. Explain:
                                                                                                                                                           -l



Official Form 1061                                                    Schedule l: Your lncome                                                                   page 2
             Case 18-33830-thf                    Doc 11             Filed 01/04/19 Entered 01/04/19 13:35:47                                              Page 47 of
                                                                                 60


      Debtor   I         David Priest
                                                                                Ld Nee                                 Check if this is:
      Debtor 2
      (Sp@s,ifliling) FidNm                          Midd6   Nfre               b$   Name                              O An amended filing
      Uniled States Bankruptcy Court for tre:   Westem District of Kentucky
                                                                                                                       D A supplement showing     postpetition chapter 13
                                                                                                                          expenses as of the following date:
      Casenumber         18-33830
      (lf knM)                                                                                                            MM   / DD/   YYYY



   Official Form 106J
   Schedule J: Your Expenses                                                                                                                                                12t15
  Be as eomplete and accurate as possible. lf two married people are filing together, both are equally responsible
                                                                                                                    for supplying correct
  information. lf morc space is needed, attach another sheet to this form. on the top of any additional pages, write your name
                                                                                                                                and case number
  (if known). Answer every question.

                        Describe Your Household

  1. ls this a joint case?

      M No- co to tine z.
      E      Yes. Does D€btor 2 live in a separate household?

                   fl   No
                   Q    Yes. Debtor 2 must file Official Form 1O6J-2, Expenses for Separate Household              of   Debtor 2.

 2.   Do you have dependents?                    E[    ruo
                                                                                            Ilependent's relationship to                      Dependent's      Does dependent live
      Do not list Debtor 1 and                   E     Yes. Fill out this information for   Debtor   { or Debtor   2                          age              with you?
      Debtor 2.                                        each dependent
      Do not state the dependents'                                                                                                                             ENo
      names.                                                                                                                                                   E   Yes

                                                                                                                                                               DNo
                                                                                                                                                               E   Y."
                                                                                                                                                               E   tto
                                                                                                                                                               D Y."
                                                                                                                                                               B tto
                                                                                                                                                               E yes
                                                                                                                                                               E t'to
                                                                                                                                                               E Y.=
 3. Do your expenses          include            lJl
      expensesofpeopleotherthan                        ^,^
      yourselfand your dependents?               lJ
                                                 =''"Yes

EEtr *t'-"t" to" otro"', "o,,.",, =to"rr""t
  Estimate your expenses as of
                  your               bankruptcy filing date unless you are using this form as a supplement in a Chapter i3 case to report
  expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedute J, check the box at the top of the form and fill in the
  applicable date.
  lnclude expenses paid for wilh non-cash government assistance if you know the value of
  sueh assistance and have included h on schedule L' your lncome (official Form {06t.)                                                             Your expenses
  4. The rental or home ownership expenses for your residence. lnclude first mortgage payments and
      any rent for the ground or lot.                                                                                                          E                         390
       If not included in line 4:
       4a.     Real estate taxes                                                                                                       4a

       4b.     Property, homeowne/s, or renter's insurance                                                                             4b      $.

       4c.    Home maintenance, repair, and upkeep expenses                                                                            4c.     $
      4d.     Homeowne/s association or condominium dues                                                                               4d.     $

Ofiicial Form 106J                                                   Schedule J: Your Expenses                                                                       page      I
           Case 18-33830-thf                    Doc 11        Filed 01/04/19 Entered 01/04/19 13:35:47                                   Page 48 of
                                                                          60
                      David Priest                                                                                  18-33830
                                                                                                Case number 6




                                                                                                                                  Your expenses

   5. Additionai mo*gage pa3rments for your residence, such as home equity loans                                   5.
                                                                                                                              $

   o. tltilities:
         6a.   Electricity, heat, natural gas                                                                      6a.        $
         6b.   Water, sewer, garbage collection                                                                    6b.        $
         6c.   Telephone, cell phone, lntemet, satellite, and cable services                                       6c.        $                      85
         6d.   Other. Specify:                                                                                     6d.        $
   7.    Food and housekeeping supplies                                                                            7.     $                        300
   8. Childcare and children's education costs                                                                     8.     $
   9. Clothing, laundry, and dry cleaning                                                                          9.     $____________lq
 10. Personal care products and services                                                                           '10.   $____________le
 11. Medical and dental expenses                                                                                   '11.   $                           0
        Transportation. lnclude gas, maintenance, bus or train fare.
         Do not include car payments.                                                                                     $                        200
                                                                                                                   12.

 13.     Enteilainment, clubs, recreation, newspaperi, magazines, and books                                        13.    $                         10
 't4-    Charitable contributions and religious donations                                                          14,    $

 15.     lnsurance.
         Do not include insurance deducted from your pay or included in lines 4 or 20.

         15a. Life insurance                                                                                       15a.

         15b, Health insurance                                                                                     15b.

         15c. Vehicle insurance                                                                                    15c.   $                        100
         15d. Other insurance. Specify:                                                                            15d.   s

        Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specifo:                                                                                                   16.


        lnsiallrnent or lease payments:
        17a. Car payments for Vehicle     I                                                                        17a.   $                        200
        17b. Car payments for Vehicle 2                                                                            17b.   $.

        17c. Other. Specify:                                                                                       17c.   $
        17d. Other. Specify:     Car Rims                                                                          17d.   $                        220

        Your payments of alimony, mainlenance, and support that you did not report as deducted from
        your pay on line 5, Scfiedutre l, Your lncome (Clfficial Form .1061).                                       18    $

        Other payments you make to support others who do not live with you.
        Specify:

        Clther real property expenses not included in lines 4 or 5 of this form or   on Schedute t: Your lncome.
        20a. Mortgages on other     property                                                                       2oa.   $

        20b. Real estate   taxes                                                                                   2ob-   $
        20c. Property, homeowner's, orrentefs     insurance                                                        2Oc.   $
        20d. Maintenance, repair, and upkeep     expenses                                                          zod.   $
        20e. Homeownefs association       or condominium dues                                                      zoe.   $



fficial   Form't06.1                                           Schedule J: Your Expenses                                                          page 2
         Case 18-33830-thf                  Doc 11             Filed 01/04/19 Entered 01/04/19 13:35:47                            Page 49 of
                                                                           60
 Debtor.t        David Priest                                                                      case number   lrn*) 1g-33930
                               Mi& Nee              La$ Name




21.   Other. Specify:                                                                                                 21.    +$


22.   Calculate your monthly expenses.

      22a. Add lines 4 through 2'l   .
                                                                                                                             $__________l_€e5
      22b. Copy line 22 (monthly expenses for Debtor      2\,it   any, from Official Form 106J-2                    22b.     $

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                                    't.695



23. Calculate   your monthly net income.
                                                                                                                                         1658
   23a.    Copy line 12 {your combined monthly income) from Schedule l.                                              23a.     $

   23b.    Copy your monthly expenses from line 22c abave.                                                           23b. _$             1695

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                              $            -37
           The result is your monthly net income.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

    fl   No.

    El   Yes      Explain here:
                                  I expect decrease of expenses in         March 2019, mycar rims should be pard      off.




Official Form 106J                                                Schedule J: Your Expenses                                              page 3
                      Case 18-33830-thf                 Doc 11         Filed 01/04/19 Entered 01/04/19 13:35:47                                   Page 50 of
                                                                                   60



         Debtor   1     David Priest
                                                                               las: Nars

     Debtor 2
     (Spou*. if filing) F6r Mme

     Uniled States Bankruptcy Court for the: Westem District of Kentucky

     casenumber 1g-33930                                                                                                                      D   Ctreck if this is an
                                                                                                                                                  amended filing



 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical                                                                   lnformation fins
 Be as complete and accurate as possible. lf two married people are filing together, both are equatly responsibie for supplying
                                                                                                                                co;7ect
information. Fill out all of your schedules ffrst; then complete the information on ihis form. lf you arc filing amended schedules after you
                                                                                                                                             file
your original forms, you must fill out a n€w summary and check lhe box at the top of this page.




                                                                                                                                         Your assets
                                                                                                                                         Value of what you own
 1   .    Schedule A/B: Property (Offrcial Form 106A/8)
          1a. Copy line 55, Total real estate,   from Schedule A/B                                                                           s0
          1b. Copy line 62, Total personal property, from Schedule     NB                                                                                    4,050

          1c. Copy line 63, Total of all property   on Schedule NB ........   . . . . ...   .
                                                                                                                                             $               4,050


@tr                   s.,--"ri."   you.   Li"blit""

                                                                                                                                         Your liahilities
                                                                                                                                         Amount you owe
         Schedule D: Creditors Who Have Claims Secured by Property (Offrcial Form 106D)
         2a. Copy the total you lisied in Column A, Amount of clarm, at the bottom of the last page of Part 1   ol   Schedute D             $               10,000

         Schedule FJF: Creditors Who Have {Jnsecured Clams (Official Form 106E/F)
         3a. copy the total claims from Parl 1 (priority unsecured claims) from line 6e of schedule EJF.....                                $


         3b. Copy the total claims   from Part 2 (nonpriority unsecured claims) from line 6i of Schedute E/F
                                                                                                                                         +$                 32,741


                                                                                                                Your total liabilities      $            42,741


                      Summarize Your lncome and Expenses

         Schedule l: Your lncome (Ofiicial Form 1061)
         Copy your combined monthly income from line 12 of Schedule             I   .
                                                                                                                                                             1,658

         Schedule J: Your Expenses (Official Form f06J)
         Copy your monthly expenses from line 22c of Schedule J...........                                                                                   1,695




Official Form 106sum                                Summary of Your Assets and Liabilities and Certain Statistical lnformation                    page 1 of 2
                   Case 18-33830-thf                      Doc 11              Filed 01/04/19 Entered 01/04/19 13:35:47                                Page 51 of
                                                                                          60
     Debtor'l          David Priest                                                                                                   1g_33930
                                                                                                               case number r,:i..*"



                     Answer These Questions for Administrative and Statisticat

     6.   Are you filing for bankruptcy under Chapters 7,             ,1'1,
                                                                              or 13?
           I-l   No. You have nothing to report on this part of the form. check this box and submit this form to the court with your
                                                                                                                                     other schedules.
           El y""

     z. What kind of debt do you have?

          El Yout      debts are primarily consumer debts. Consumer debtsare lhose 'incuned by an individual primarily for a personat,
                 family, or household purpose."   1   1 U.S.C. S 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. S   1-S9.

          E      Your debts are not prima.ily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                 this form to the court with your other schedules.



     8.   From the Stafemenf of Your Current ,lonthly lncome: Copy your total cunent monthly income from Official
          Fotm 122A-1 Line 1 1 ; OR, Form 1228 Line 1 1 ; OR, Form 1Z2C-1 Line 14.
                                                                                                                                                  $          1,658




     9. Copy the following special categories of claims from part 4, line               6   of Schedute E/F:


                                                                                                                      Total claim


            From Part 4 on Schedule E/F, copy the following:


          9a. Domestic support obligations {Copy line 6a.)


          9b. Taxes and certain other debls you owe the govemment. (Copy line 6b.)


          9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                 0


          9d. Student loans. (Copy line 6f.)                                                                                                  0


          9e. Obligations arising out of a separation agreement or divorce that you did not report as                                         0
              priority claims. (Copy line 69.)


          9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                   +$

          99. Total. Add lines 9a through gf.                                                                         s                       0




Official Form     106Sum Summary of Your Assets and Liabilities and Certain Statistical lnformation                                                   page 2 of 2
             Case 18-33830-thf                 Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                              Page 52 of
                                                                             60


Debtor   1        David Priest

Debtor 2
(Spou$, if filing) Fint Nae                 Midde   tlame                 Ld ttme

United States Bankruptcy Court for the: \Alestem Districi   of Kenfucky
Casenumber          18-33830
(lf knom)

                                                                                                                                                       E    Check if this is an
                                                                                                                                                            amended filing


 Official Form 106Dec
  Declaration About an lndividual Debtorts Schedules                                                                                                                  12t15

 lf two married people are filing together, both are equally responsible for supplying correc{ information.

 You must file this fom whenever you ftle bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprlsonment for up to 20
 years, or both. 18 U.S.C. S'S 152, 1341, 't5't9, and 3571.




                  sisnBelow
 I
      Did you pay or agree to pay sorneone who is NOT an attomey to help you filt out bankruptcy forms?

      E[     No
      E      Yes.   Nameofperson                                                                    Att€,dl Bankrupw Petition Preparet's Notice, Declaration, and

                                                                                                    Signature {Official Form 119).




      Under penaltlr of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.




                                                                            Signature of Debtor 2


                 -4'?-o/?
         o^*MM// DD /         YYYY
                                                                            Date
                                                                                    MM/ DD   /   YYYY




                                                                                    -




 Official Form 1O6Dec                                         Declaration About an !ndavidual Debtofs Schedules
                   Case 18-33830-thf                        Doc 11         Filed 01/04/19 Entered 01/04/19 13:35:47                                                       Page 53 of
                                                                                       60



     Debtor   1          David Priest                                                                                                  According to the calNlations required by
                         Fird   tlare
                                                                                                                                       this Statement:
    Debtor 2
    {Spou$, if filing) FidNare                            MU&Nne                   HN3re                                               El l. Th.r"      is no presumption of abuse.

     United States Bankruptcy Court       ltr the: \A/estem District of Kentucky                                                       D    2. There is a presumption of abuse.
    casenumber 18-33830
     (lf   knom)
                                                                                                                                       E    Chect< if    this is an amended filing




Official Form 122A-2
Ghapter 7 Means Test Galculation                                                                                                                                                    01t16
To     fill out this forq you will need your completed copy of ChapGr                         7   Shtement of Your Current tonthly lncome (Officia! Form i22A-l).
Be as compleb and accurate as pGsible. !f two manied people are filing together, both are equally responsible for bcing accurab. ff more space
is needed, attach a separate sheet to thls form. lnclude ths line number to which the additiona! informtion applies. On the top of any additional
pages, write your narne and case number (if knwn).



@                    Detemine yourAdiusted lneorne




2. Did you fill out Column B in Part I of Form 122A-l?
       El    ruo.   fitt in $0 for the total on line 3.
       E     yes. ls your spouse filing with you?

             D      No, Go to tine 3.

             D      Yes. Fill in $0 for the total on line 3.


3.    Adlust your cuncnt monthly inconre by subtracting any part of your spouse's inconre not used to pay for the
      household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Fotm 122A-1, was any amount of the income you reported for your spouse NOT
       regularly used for the household expenses of you or your dependents?

       El    ruo.   fltt in 0forthe total on line 3.
       E     Yes. Fill in the information below:

                   State each purpose for wtich the income was     used                                    Fill in the amount you
                   For example, the income is used to pay )6ur spouse's tax debt   tr   to   support       are subtracting from
                   pmple other than you or your  dependents                                                your spouse's income


                                                                                                            g0


                                                                                                       +$

                                                                                                            c0
                                                                                                            v_
                                                                                                                                    copy total nere ...............   )

4.    Adjust your current monthly income. Subhact the total on line 3 from line                        1
                                                                                                                                                                          Eq
Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                                      page   1
                 Case 18-33830-thf                  Doc 11         Filed 01/04/19 Entered 01/04/19 13:35:47                           Page 54 of
                    David Priest
                                                                               60
                     Frdlme         uuaunmffi                                                      case number   1n**y_]!!!Q!Q

                    Galculate Your Deductions ftom your tncorne

   The lntemal Revenue Seryice (lRS) bsues ilational and Loca! Standarts for ce.tain
                                                                                         expense amounts. Use these amounts to
   answer the questions in lines 6-15. To find the IRS standanls, go online using the link ipecifiert in
                                                                                                         the sepanc irstructons for
   this form. This information may al6o be availabte atthe hnkruptcy clerk's oftce,

   Deduct the expense amounts set out in lines G15 regardless of your acfual expense. In later parts
                                                                                                     of the form, you will use some of your
   actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted
                                                                                                          ftom your spouse,s income in line 3
   and do not deduct any operating expenses that you subtracted tom income in lines 5 and 6 of Form
                                                                                                        1z2A-1.

   lf your expenses difier from month to month, enter the average expense.

   \A/henever this part of the form refers to you, it means both you and your spouse if Column B
                                                                                                 of Form 122A-.1 is filled in.


         The number of peopb used in deteminang your deductions from incorrt€
         Fill in the number of people who could be claimed as exemptions on your federal income tax refum,
         plus the number of any additional dependents whom you support. This number may be different from
         the number of people in your household.



    l{ational      Standards         You must use the IRS National Standards to answer the questions in lines 6-7.



        Food' clothing, and o$ler items: Using the number of people you entered in line 5 and the IRS National Standards, fill
        in the dollar amount for food, c.lothing, and other items.                                                                                   3U


   7.   Out-of-pocket healtlr care atloxrance: Using the number of people you entered in line 5 and the IRS National Standards,
        fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories--+eople who are
        under 65 and people who are 65 or older---because older people have a higher IRS allowance for health care costs. lf your
        actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.


        People who are under 65 years of age


        7a.       Out-of-pocket heatth care allowance per person
                                                                                  52

        7b.       Number of people who are under 65
                                                                     x1
        zc.       Subtotal. Multiply line 7a by line 7b.             $_____ j?          copy   herel $-----12


             People who are 65 years of age or older


                  Out-of-pocket health care allowance per   person
                                                                     $_*____ !
                  Number of people who are 65 or    older            X      0

        7f   .   subtotal, Muttiply line 7d by line 7e.              $______ !          cony   herei *
                                                                                                       ,

        79.      Total, Add lines 7c and7l.                                                                          52    copytorern"*tl
                                                                                                                                          t-l*
                                                                                                                                                     ;l

Official Form 122A-2                                          Chapbr 7 lleans Test Galculation                                              page 2
               Case 18-33830-thf                        Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                     Page 55 of
                                                                                      60
 Debtor     1          David Priest
                       FirclName                                                                             Case   number,r*r 18-33830
                                         Mi(HeName        ffi


       Local     Standards              You must use the IRS Local Standards to answer the questions in lines &15.

       Based on information frorn the lRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
                                                                                                                   for
       bankruptcy purposes into two parts:
       I    Housing and utilitiee         - lnsurance and operating expenses
       r    Houliing andutilities         - iloftgage or rent expenses
       To answer tfie questions in llnes 8-9, use the U.S.               Trusbe program charL
       To find the chart, go online using the link specifed in the separate instructions for this form.
       This chart may also be available at the bankruptcy clerk's office.


    8.       Housing and utilities- lnsurance and operating expenaes: Using the number of people you entered in line 5, fill in the
             dollaramountlistedforya:rcountyforinsuranceandoperatingexpenses.

   9.        Housing and utilities        -   Mortgage or rent expenses:

             9a. Using the number of people you entered in line S, fill in the dollar amount listed
                  for your county for mortgage or rent expenses......                                                      s        474

             gb.Total average monthly payment for all mortgages and other debts secured
                                                                                        by your home.


                 To calculate the total average monthly payment, add all amounls that are
                 contractually due to each secured creditor in the 60 months after you fle for
                 bankruptcy. Then divide by 60.


                   Name of the creditor                                                   Average monthly
                                                                                          payment


                                                                                          $


                                                                                          $


                                                                                       +$
                                                Totat average monthty   payrnent $-----                I ;::i            -g              0 T;ffiT;
                                                                                                                                           line 33a.


            9c.   Net mortgage or rent expense.
                  Subtract line 9b (total average monthly paymenf) from line ga (moigage or
                  rent expense). lf this amount is less than $0, enter $0. .....
                                                                                                                           $____ ! coPY-
                                                                                                                                   her€,
                                                                                                                                         $--                         !


   10. lf you claim that the U.S. Trustee Program's division of the lRS Local Standard for housing is                     incorect and   affects        $
            the calculation of your monthly exponses,            fill in any additional amount you claim.
            Explain
            why:




   1   1.   Local tmnsportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
            E     o-   co to line 14.
            EI    1. Go to tine 12.
            D     2 or more. Go to line 12.



   12. Vehicle operation expetrse: Using the IRS Local Standards and the number of vehicles for which you claim the
       operating expenses, fill in the Operating Cosfs that apply for your Census region or metropolitan stjtistical           area.                    $______lgz



Official Form 122A-2                                                    Chapter 7   teans Test Calculation                                                  page 3
                Case 18-33830-thf                  Doc 11           Filed 01/04/19 Entered 01/04/19 13:35:47                                 Page 56 of
                     David Priest                                               60
                                                                                                        Case number (l       18-33830


     Otler l{ecessary Expenses               ln addition to the expense deductions listed above, you are ailowed your monthry
                                                                                                                              expenses for
                                             the following IRS categories.

     '16' Taxes: The total monthly.amount
                                          that you will acfually owe for federal, state and local taxes, such as income taxes, self-
            employment iaxes, Social Security taxes, and Medicare taxes.-You may include the monthly
                                                                                                          amount withheld from your
            pay for these taxes. However, if you expect to receive a lax refund, you must
                                                                                           divide the expeaeO refunO by 1i anO
            subtract that number from the total monthly amount that is withheld [o pay for taxes.
            Do not include real estate, sales, or use taxes.

     '17.   lnvoluntary deductions: The total monthly payroll deductions that your
                                                                                   iob requires, such as retirement contdbutions,
            union dues, and uniform costs.
            Do not include amounts that are not required by your job, such as voluntary 401
                                                                                                 ft) contributions or paymll savings.

    18. Life insurance: The total.m_onthly premiums that you pay for your own term life insurance. lf two married people
                                                                                                                               are filing
        together, include payments thatyou make for your spouse's term life insurance. Do not include premiums'for
                                                                                                                          iife
        insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other
                                                                                                                        than term.
                                                                                                                                                   $_*__1q
    19. Court'ordercd payments: The total monthly amount that you pay as required by the order of a court or administrative
        agency, such as spousal or child support payments.
            Do not include paynents on past due obligations for spousal or child support. You will list these obligations in line 35-

    20- Education: The total monthly amount that you pay for education that is either required:
            r
          as a condition for your job, or
            r   for your physically or mentally challenged dependent cfrild if no public education is available for similar services.


    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.

    22. Additional health care erpenses, excluding insurance costs: The monthly amount that you pay for heatth care that
        is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
        health savings account. lnclude only the amount that is more lhan the total entered in line 7.
        Payments for health insurance or health savings accounts should be listed only in line 25.


    23. Opfional blephones and tebphone services: The total monthly amount that you pay for telecommunication services for
        you and your dependents, such as pagers, calt waiting, caller identification, speiial long distance, or business cell phone
        service, to the extent necessary for your health and welfare or that of your dependents-or for the production of income, if it
        is not reimbursed by your employer.
                                                                                                                                              +$
            Do not include paynents for basic home telephone, intemet and cell phone service. Do not include self-employment
            expenses, such as those repMed on line 5 of Official Form 122N1, or any amount you previously deducted. -


    24. Add all ofthe expenses allowed underthe IRS expense altowances.
                                                                                                                                                     1,658
          Add lines 6 through 23.




fficial   Form 122A-2                                            Chapter 7   teans Test Calculation                                             page 5
              Case 18-33830-thf                       Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                    Page 57 of
 Debtor             David Priest                                                    60
          1
                    Fd   Name                                                                             Case number          18-33830
                                                           La$ Nahe




     Additional Expense         Deductions           These are additional deductions allorrved by the Means Test.
                                                     Nofe: Do not include any expense allowances listed in lines 6_24.


    25' Health insurance, disability insurance, and health savings account expenses.
                                                                                            The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably
                                                                                         necessary for yourself, your spouse,             or your
          dependents.

           Health   insurance                                               g            0
          Disability insurance
                                                                            $
          Health savings account                                        +$
          Total                                                             $______      !                  Copytotal   trere)..
          Do you actually spend this total amount?

          tr    No. How much do you actually spend?
          EI Yes


    26. Continuing contributions to the care of household or family rnemberc. The actual monthly expenses that you will
          continue to pay for the reasonable and necessary care and support of an elderly, chronically il[ or iisabled member
          your household or member of your immediate family who is unable to pay ror suctr expensei.
                                                                                                                              of                        $_0
                                                                                                         These expenses may
          include contributions to an account of a quatified ABLE program. 26 Li.S.C. S29A(b).
                                                                                               S


   27. Protection against family violence.       reasonably necessary monthly expenses that you incur to maintain the safety
                                            -The
       of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.                                            0
          By law, the court must keep the nature of these expenses confidential.


   28. Ad<litional honre energy costs. Your home energy costs are included in your insurance and operating expenses on line g.

          lf you believe that you have home energy costs that are more than the home energy costs included in expenses on line
         8, then fill in the excess amount of home energy costs.
         You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
         claimed is reasonable and necessary.


   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
                                                                                                                            $160.42*
       per child) that you pay for your dependent children who are younger than 1 8 years old to atienO a private
                                                                                                                  or public
       elementary or secondary school.
         You must give your case trustee doctmentation of your actual expenses, and you must explain why the amount claimed is
                                                                                                                                                        $_0
         reasonable and necessary and not already accounted for in lines 6-23.
         *    Subject to adiustment on 4/0'l   /1   9, and every 3 years after that for cases begun on or after the date of adjustment.


   30-   Additional food and ctothing expense. The monthly amount by which your actual food and clothing expenses are
         higher than the combined food and clothing allowances in the IRS National Standards. That amount-cannot be more than
         5% of the food and clothing allowances in the IRS National Standards.
         To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions
                                                                                                                                   for
         ihis form. This chart may also be available at the bankruptcyclerk,s office.
         You must show that the additional amount claimed is reasonable and necessary.



   31.   Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                        +$_
         instruments to a religious or charitabte organization. 26 U,S.C. g 120(c)(1)-(2).



   32. Add all of the additional expense deductions.
       Add lines 25 through 31.




Affictal Form 122A-2                                                  Chapter 7 Means Test Calculation                                                 page 6
           Case 18-33830-thf                           Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                                           Page 58 of
 Debror   1         David Priest
                                                                                     60
                    Fid Name          Middh   Nee          fX ftfu
                                                                                                                               case number   1e,   **,1-]!QQ[30


     Deductions for llebt Payment


    33' For debts that are secured.by an interest in property that you own, including home moftgages,
                                                                                                      vehicle
        loans, and other secured debt, fifi in lines 3ja ttrrough eS6.
          To calculate the total average monthly payment, add all amounts that are contractually due
                                                                                                     to each secured
          creditor in the 60 months after you file for bankruptry. Then divide by 60.


                                                                                                                                        Average monthly
                                 horne:
                    I$oftgages on your                                                                                                  Payment

          33a. Copy line 9b here..............                                                                                     t        $               0

                    Loans on your first two vehicles:

          33b. Copy line 13b here.            ..................                              ..... ..............   ...........   t     $                200

          33c. Copy line 13e here.            ..................                              . ............ .............    .    )     $                 00

          33d. List other secured debts:

                     Name of each creditor tor      other                           that
                                                                     ldentify property                       Does payment
                     secured   debt                                  secures the  debt                       incluct'e Gxes
                                                                                                             or insurance?

                                                                                                               Eruo                      q                  0
                                                                                                               U Y."
                                                                                                               Etto                      q                  0
                                                                                                               O Yu"
                                                                                                               Eruo
                                                                                                               E;;                     +$-o
      33e. Total average monthty payment. Add tines 33a through                  33d.....................                               $_O                       ;::rJ",       $_       0


   34-Are any debts that you listed in line 33 secured by your primary rcsidence, a yehicle,
      or other property necessary for your support or the support oi your dependents?

          M uo.      co to line 3s.
          E   Yes. State any amount that you must pay to a creditor, in addition to the payments
                   Iisted in line 33, to keep possession of your property (called the cure amount).
                   Next, divide by 60 and ftll in the information below.

                     Nameof    th.c'!Editor
                                                         :*11xr"T#,"" *:fl*                                                             ::;:*I""*

                                                                                         $                           -60=               $

                                                                                         $-                          +60=              +$

                                                                                                                       rotar                                    ;::rJ"'        $


   35. Do you owe any priority clairrs such as a praority tax, child support, or atimony                                  _
       that are past due as of the filing date of your bankruptcy case? i t U.S.C. g SOZ.
      M       No.   Go to tine 36.
      E       yes. Fill in the total amount of all of rhese priority claims. Do not
                                                                                    include cunent or
                    ongoing priority claims, such as those you listed in line 19.

                     Total amount of all past-due priority claims


Cfficial Form 122A-2                                                  Chapter T lueans Test Calculation                                                                        page 7
            Case 18-33830-thf                      Doc 11            Filed 01/04/19 Entered 01/04/19 13:35:47                                                         Page 59 of
                                                                                 60
                 David Priest
                                                                                                        Case number                   18-33830


    36.     Are you eligibte to file a case under Chapter i3? 11 U.S.C, g 109(e).
            fo1
                 m9p information, go online using the linkfor Bankrupr,cy eJsras ipecified in the separare
            instructions for thisform- BankrupLcy Easrbs may also be available at irre oanr,ruptcy
                                                                                                   clerk,s office.
       M No. Go to line 37.
       E      yes. Fill in the following information.

                    Projected monthly plan payment if you were filing under Chapter        13                            $
                    Cunent multiplier for your distict as stated on the list issued by the
                    Administrative office of the united states courts (for districts in Alabama and
                    North carolina) or by the Executive ffice for unitbd states Trustees (for a[
                    other   districts).
                                                                                                                     X
                    To find a list of disbict multipliers that includes your district, go online using the
                    link specified in the separate instructions for this form. This list may also b-e
                    available at the bankruptcy cle*'s office.

                    Average monthly administrative expense if you were filing under Chapter 13                                                        Copy total
                                                                                                                                                      trele)

   37. Add all of &e deductions for debt payment
       Add lines 33e through 36.


   Total D,eductions frorn lncome
                                                                                                                                                                       E
   38.Add all of the allowed deductions.


     ?:;:::S:i;ll;i:':-:::::*::-':"::::::"::                                  $-------l-,65q
     Copy line 32, Alt of the additional expense deducfibns..........         g                0

     Copy line     37   , All of the deductions for debt payment..........   +$________        I
                                                        Total deductions      $           1,658              Copy total here ..,....-.......................   a          $___1,658


   39. Calculab monthly disposable incorne for 60 months

      39a. Copy line 4, adjusted current monthly income.....                  $____1,618
      39b- Copy line 38, Total deductions,...-.....                          - s____1'698
      39c. Monthly disposable income.            11 U.S.C. S 207(b)(2).                                      copy
               Subtract line 39b from line 39a.                               $_____0                        nere)                 $_0
                Forthe next 60 months (5 years)............                                                                        x60
      39d. Tobl. Multiply line 39c by 60..                                                                                         e
                                                                                                                                   *-                   0      coPY
                                                                                                                                                               herei

  40. Find out whether therc is a presumfiion of abuse. check the box that applies:

      EI    The line 3ft1 is bss than $7,700*. on the top of page 1 of this form, check box 1, There is no presumptionof abuse.
                                                                                                                                Go
            to Part 5.

      f,l   The line 39d is morc than $12,850*. on the top of page 1 of this form, check box z, There is a presumptionof abuse. you
            may llll out Part 4 if you claim special circumstances. Then go to part 5.


     E      The line 39d is at least $2,700., but not more tfian $12,850". Go to line        4i.
            'Subjecttoadjustnenton4l0lllg,andevery3yearsafterthatforcasesfiledonorafterthedaleofa_djustment.

OtfrcialForm 122N2                                                Chapter 7 lleans Test Calculation                                                                      page 8
              Case 18-33830-thf                      Doc 11          Filed 01/04/19 Entered 01/04/19 13:35:47                                         Page 60 of
                                                                                 60
                   David Priest                                                                                                     18-33830
                                                                                                            Case number




    41- 41a. Fall in the amount of your totat nonpriodty unsecured debt lf you filled out A
             Summary of YourAssets and Li'bbitities and Ceftain Statisticat lnformation Schedules
             (Official Form 't06Sum), you may refer to line 3b on that form.


                                                                                                                                x       .25

          41b. 25o/o ofyourtotal nonpriodty unsecured
               Multiply line 41a by O.25.
                                                                  debt   11 U.S.C. S   707(bX2XAXiXt).
                                                                                                                                $                    ffirFl
   42. D'etemine whether the ineome you have left over after subtracting all allowed deductions
       is enough to py 25o/o of your unsecured, nonpriority debt.
       Check the box that applies:

         E    Line 39d is less than line     rllb.   On the top of page 1 of this form, check box 1, There is        no presumption of abuse.
              Go to Part 5.


         fl   Line 39d is equal to or more than line 4tb. On the top of page 1 of this form, check box 2, There is                 a   presumption
              of abuse- You may fill out Part 4 if you claim special circumstances. Then go to part 5.




                Give Details About Special Gircumstances

43. Doyou have any special Gircumsbnces thatrustify additional expenses or adjustnrents of current monthly inconre forwhich there is
                                                                                                                                     no
   reasonable altemative? 11 U.S.C. S 707(bX2XB).

   0     No.   Go to Part 5.

   0     Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
              for each item. You may indude expenses you listed in line 25.


               Yort must give a detailed explanation of the special circumstances that make the expenses or incnme
               adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
               expenses or income adjustments.


                Give a detailed explanatlon of the sp€cial circumstances                                                       Averag€ monthly expense
                                                                                                                               or income adJustment


                                                                                                                               $




Etr           sis' g"to-

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and conect



               x                                                                          ,c
                   Signature of Debtor   1                                                     Signature of Deblor 2


                 o^t"/- y''Ztt/7                                                               Date
                   MM/BD /YYYY                                                                        Mf\it /   DD   /YYYY


Olficial Form 122A*2                                              Chapbr 7 teans Test Calculation                                                        page 9
